Exhibit 10.80

Execution Copy

Collaboration Agreement

By and Between

Amgen Inc.

and

Daiichi Sankyo Company, Limited

Dated

July 11, 2007

CONFIDENTIAL

Amgen Contract #200710717



--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

Table of Contents

 

1.      DEFINITIONS

   7

2.      COLLABORATION SCOPE AND GOVERNANCE

   14

2.1    Conduct of the Collaboration

   14

2.2    Ex-Territory Activities

   14

2.3    Activities in Competition with the Collaboration

   14

2.4    Post-Effective Date Affiliates

   14

2.5    Termination or Divesture

   15

2.6    Governance

   15

2.7    Membership

   15

2.8    Replacement of Members

   16

2.9    Input from other Personnel

   16

2.10  No Authority to Amend or Modify

   16

2.11  Development Committee

   16

2.11.1 Meetings

   16

2.11.2 Reporting

   16

2.11.3 Development Plans

   17

2.11.4 Decision Making

   17

2.12  Commercialization Committee

   17

2.12.1  Meetings

   17

2.12.2  Reporting

   18

2.12.3  Commercialization Plans

   18

2.12 4  Decision Making

   18

3.      GRANT OF LICENSE

   18

3.1    Licensed Amgen Patents

   18

3.2    Licensed Amgen Know-How

   19

3.3    Licensed Collaborator Patents

   19

3.4    Licensed Collaborator Know-How

   19

3.5    Collaborator Sublicensing

   20

3.6    Provision of Know-How

   20

3.7    Trademarks

   20

3.7.1 Grant to Collaborator

   20

3.7.2 Grant to Amgen

   21

3.8    Trademark Quality Standards

   21

3.9    Retained Rights and Limitations

   22

4.      DEVELOPMENT AND REGULATORY APPROVAL

   22

4.1    Responsibility for Development in Collaborator Indications

   22

4.2    Preclinical Development in Collaborator Indications

   22

4.3    [*]

   23

 

Page 2 of 65



--------------------------------------------------------------------------------

4.4    Development in Combination or Outside Territory

   23

4.5    Responsibility for Development in Amgen Additional Indications

   23

4.6    Development Outside the Territory

   24

4.7    Global Development

   24

4.8    Sharing of Regulatory Filings

   24

4.9    Clinical Supply

   25

4.10 Quality Agreement

   25

4.11 Transfer of Regulatory Filing

   25

4.12 Transfer of Regulatory Matters

   25

4.13 Safety Agreement

   25

4.14 Adverse Event Reporting

   25

4.15 Communications

   26

4.15.1 Collaborator Responsibility

   26

4.15.2 AmgenResponsibility

   26

4.15.3 Amgen Cooperation – Manufacturing Information

   27

4.16 Recalls

   28

4.16.1 Collaborator Right

   28

4.16.2 Amgen Right

   28

4.17 Cooperation Generally

   28

4.18 Transition in Oncology Development

   28

5.      COMMERCIALIZATION

   29

5.1    Operational Control in Collaborator Indications

   29

5.2    Amgen Co-Promotion Right

   29

5.3    Operational Control in Amgen Additional Indications

   30

5.4    Commercialization Outside the Territory

   30

5.5    Compliance with Laws, Regulations and Guidelines

   30

5.6    Cooperation Generally

   30

6.      COLLABORATOR AND AMGEN ADDITIONAL INDICATIONS

   31

6.1    Reasonably Diligent Efforts

   31

6.2    Additional Indications

   31

6.2.1 Amgen Developed Indications

   31

6.2.2 Collaborator Proposed Indications

   31

7.      MANUFACTURE AND SUPPLY

   31

7.1    Manufacturing Rights

   31

7.2    Supply Agreement

   31

7.3    Responsibility for Regulatory Filings with Respect to Manufacturing

   32

8.      PAYMENT

   32

8.1    License Fee

   32

8.1.1 License Fee

   32

8.1.2 Milestone Payments

   32

8.2    License Payments by Amgen

   32

 

Page 3 of 65



--------------------------------------------------------------------------------

8.2.1 License Fee

   32

8.2.2 Milestone Payments

   33

8.2.3 Maintenance Payments

   33

8.2.4 Payments Survive

   33

8.3    Royalty Payments

   34

8.3.1 Collaborator Payments to Amgen

   34

8.3.2 Calculation of Royalty Tiers

   34

8.3.3 Amgen Payments to Collaborator

   34

8.3.4 No Royalty on Amgen Sales Outside Territory

   34

8.4    Appropriate Measure of Value

   34

8.5    Calculation of Net Sales

   34

8.5.1 Free Products

   34

8.5.2 Bundled Products

   34

8.6    Reports

   35

8.7    No Wrongful Reductions

   35

8.8    Development Cost Sharing

   35

8.8.1 Amounts

   35

8.8.2 Maximum Payments

   35

8.8.3 Reports

   36

8.8.4 Payments

   36

8.8.5 Example

   36

8.9     No Other Compensation

   36

8.10  Payment Method

   36

8.11  Change in Accounting Periods

   37

8.12  Audits

   37

8.13  Blocked Currency

   37

8.14  Taxes

   38

8.15  Withholding

   38

8.16  VAT

   38

8.17  Late Payment

   38

8.18  Third Party Royalties

   38

9.      SETTLEMENT OF PATENT DISPUTES

   38

9.1    Settlement

   38

10.    INTELLECTUAL PROPERTY

   39

10.1  Ownership

   39

10.2  Transition and Cooperation

   39

10.2.1 Transition

   39

10.2.2 Cooperation

   39

10.3  Prosecution and Maintenance

   40

10.3.1 In Territory

   40

10.3.1.1 Collaborator [*] Prosecution

   40

10.3.1.2 Amgen [*] Prosecution

   40

10.3.2 Outside Territory

   40

 

Page 4 of 65



--------------------------------------------------------------------------------

10.4  Defense and Settlement of Third Party Claims

   40

10.5  Enforcement

   41

10.5.1 In Territory

   41

10.5.1.1 Collaborator [*] Enforcement

   41

10.5.1.2  Amgen [*] Enforcement

   41

10.5.2 Outside Territory

   41

10.6  Allocation of Recoveries

   41

10.7  Patent Term Extensions

   41

10.8  Employee Agreements

   42

10.9  Patent Marking

   42

11.    CONFIDENTIALITY AND PUBLICATIONS

   42

11.1  Confidentiality; Exceptions

   42

11.2  Authorized Disclosure

   43

11.3  Terms and Conditions Confidential

   43

11.4  Prior Agreement

   44

11.5  Publications

   44

11.5.1 Primary Right

   44

11.5.2 Other Publications

   44

11.5.3 Oversight and Review

   44

11.6  Attorney Client Privilege

   45

12.    REPRESENTATIONS, WARRANTIES AND COVENANTS

   45

12.1  Mutual Representations, Warranties and Covenants

   45

12.2  Amgen Additional Representations and Warranties

   46

12.3  Disclaimer of Warranties

   46

13.    LIMITATIONS OF LIABILITY; INSURANCE

   47

13.1  Limitations of Liability

   47

13.2  Insurance

   47

14.    INDEMNIFICATION

   47

14.1  Indemnity

   47

14.2  Claim for Indemnification

   48

15.    TERM AND TERMINATION

   48

15.1  Term

   48

15.2  Termination

   49

15.2.1 Termination for Breach

   49

15.2.2 Termination for Challenge

   49

15.2.3 Termination for Change of Control

   49

15.2.4 Voluntary Termination

   49

15.2.5 Termination for [*]

   49

15.2.6 [*]

   49

15.2.6.1 Conditions

   49

 

Page 5 of 65



--------------------------------------------------------------------------------

15.2.6.2 Good Faith Discussion

   49

15.2.6.3 Notice; Effectiveness

   49

15.3  Effect of Termination

   50

15.3.1 General

   50

15.3.2 Intellectual Property Licenses

   50

15.3.3 Development Cost Share

   50

15.3.4 [*]

   51

15.3.5 [*]

   51

15.4  Additional Surviving Provisions

   51

15.5  Transition Period

   51

15.6  [*]

   51

16.    MISCELLANEOUS

   52

16.1  Affiliates

   52

16.2  Assignment

   52

16.3  Choice of Law

   52

16.4  Construction

   52

16.5  Counterparts

   53

16.6  Currency

   53

16.7  Entire Agreement

   53

16.8  Force Majeure

   53

16.9  Further Assurances

   53

16.10 Headings

   54

16.11 Jurisdiction and Venue

   54

16.12 No Set-Off

   54

16.13 Notices

   54

16.14 Relationship of the Parties

   55

16.15 Severability

   55

16.16 Third Party Beneficiaries

   55

16.17 Waivers and Modifications

   55

16.18 Reimportation

   55 SCHEDULES   

Development Costs

  

Development Costs Example

  

Dmab Amino Acid Sequence

  

Form of Press Release

  

Licensed Amgen Patents

  

Licensed Collaborator Patents

  

Settled Patents

  

Supply Agreement Term Sheet

  

 

Page 6 of 65



--------------------------------------------------------------------------------

Collaboration Agreement

This Collaboration Agreement (this “Agreement”) is entered into as of the 11th
day of July, 2007 (the “Effective Date”) by and between Amgen Inc., a Delaware
corporation having its principal place of business at One Amgen Center Drive,
Thousand Oaks, CA 91320-1799 (“Amgen”) and Daiichi Sankyo Company, Limited, a
Japanese corporation with a principal place of business at 3-5-1
Nihonbashi-honcho, Chuo-ku, Tokyo 103-8426 (“Collaborator”). Amgen and
Collaborator are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Recitals

WHEREAS, Amgen is a global biotechnology company that conducts pharmaceutical
research, development, manufacturing and commercialization;

WHEREAS, Amgen is developing Dmab (as defined below) for the potential treatment
of osteoporosis, cancer, rheumatoid arthritis, and other diseases and
conditions;

WHEREAS, Amgen wishes to partner with Collaborator for the development and
commercialization of Dmab in the Territory (as defined below) in accordance with
the terms and conditions hereof;

WHEREAS, Collaborator has existing development and commercialization
capabilities in the Territory;

WHEREAS, Collaborator wishes to partner with Amgen with respect to the
development and commercialization of Dmab in the Territory in accordance with
the terms and conditions hereof;

WHEREAS, the Parties have disputes [*] of various patents relating to [*] owned
by each of the Parties [*] (collectively the “Patent Disputes”); and

WHEREAS, the Parties wish to [*] settle the Patent Disputes on a world-wide
basis.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Parties hereto
agree as follows:

1. DEFINITIONS

 

1.1. “Affiliate” shall mean any corporation or other entity which directly or
indirectly controls, is controlled by or is under common control with a Party,
for so long as such control exists. For the purposes of this Section 1.1
(“Affiliate”), “control” shall mean: (i) in the case of any corporate entity,
direct or indirect ownership of more than fifty percent (50%) of the stock
having the right to vote for the election of directors thereof; or (ii) in the
case of any non-corporate entity, direct or indirect ownership of more than
fifty percent (50%) of the equity or income interest therein.

 

1.2. “Aggregate Maximum” shall have the meaning set forth in Section 8.8.2
(Maximum Payments).

 

1.3. “Agreement” shall have the meaning set forth in Page 3, Paragraph 1.

 

Page 7 of 65



--------------------------------------------------------------------------------

1.4. “Amgen Additional Indication” shall have the meaning set forth in
Section 6.2.1 (Amgen Developed Indications).

 

1.5. “Amgen Assumed Item” shall have the meaning set forth in Section 10.3.1.2
(Amgen [*] Prosecution).

 

1.6. “Amgen Development Costs” shall mean Amgen’s (and its Affiliates’)
fully-burdened, world-wide development costs [*] related to development of Dmab,
as more specifically set forth in the Development Costs Schedule.

 

1.7. “Amgen Development Data” shall mean the preclinical and clinical data
generated by or on the behalf of Amgen or its Affiliates (both within and
outside the Territory) in the course of its preclinical and clinical development
of Dmab, both before and after the Effective Date of this Agreement.

 

1.8. “Amgen Indemnitees” shall have the meaning set forth in Section 14.1
(Indemnity).

 

1.9. “Amgen Net Sales” shall mean Net Sales in the Territory made by or on the
behalf of Amgen, its Affiliates or licensees. Amgen Net Sales shall not include
sales made to, by or on behalf of Collaborator.

 

1.10. “Annual Maximum” shall have the meaning set forth in Section 8.8.2
(Maximum Payments).

 

1.11. “Bundle” shall mean Dmab sold together with another pharmaceutical
compound for a single price.

 

1.12.

“Calendar Quarter” shall mean a three-month period beginning on January, April,
July or October 1st.

 

1.13.

“Calendar Year” shall mean a one-year period beginning on January 1st and ending
on December 31st.

 

1.14. “Change of Control” shall mean, with respect to a Party, the occurrence of
any of the following events: [*].

 

1.15. “Claims” shall have the meaning set forth in Section 14 (Indemnification).

 

1.16. “Collaboration” shall mean the activities conducted by the Parties
hereunder with respect to the development and commercialization of Dmab in the
Territory, as described in more detail herein.

 

1.17. “Collaborator” shall have the meaning set forth in Page 3, Paragraph 1.

 

1.18. “Collaborator Development Data” shall mean the preclinical and clinical
data generated by or on behalf of Collaborator or its Affiliates in the course
of its preclinical (if any) and clinical development of Dmab, on or after the
Effective Date of this Agreement.

 

1.19. “Collaborator Indemnitees” shall have the meaning set forth in
Section 14.1 (Indemnity).

 

1.20.

“Collaborator Indications” shall mean: (i) any and all uses for Oncology
indications being developed by Amgen outside the Territory; (ii) any and all
uses for the treatment, palliation, prevention or prophylaxis of osteoporosis or
rheumatoid arthritis; and (iii)

 

Page 8 of 65



--------------------------------------------------------------------------------

 

any other indications that have been added to the definition of Collaborator
Indication pursuant to Sections 6.2.1 (Amgen Developed Indications) or 6.2.2
(Collaborator Proposed Indications).

 

1.21. “Collaborator Net Sales” shall mean Net Sales made by or on behalf of
Collaborator, its Affiliates or licensees in the Territory.

 

1.22. “Commercialization Committee” shall mean the committee established by the
Parties to oversee and coordinate the commercialization of Dmab in the
Territory.

 

1.23. “Competing Product” shall mean: (i) any [*], [*],[*]; and (ii) any product
that, as a therapeutic mechanism of action,[*]. Competing Product shall not
include Dmab.

 

1.24. “Competing Program” shall mean the [*], in the Territory, of any Competing
Product. Notwithstanding the foregoing, [*] of a Competing Product in the
Territory [*]of such Competing Product [*] shall not be considered a Competing
Program.

 

1.25. “Competing Transaction” shall mean any transaction entered into by a Party
or its Affiliate after the Effective Date whereby a Third Party that is engaged
in a Competing Program becomes an Affiliate of such Party.

 

1.26. “Competing Transaction Affiliates” shall mean those entities that become
Affiliates of a Party by virtue of a Competing Transaction.

 

1.27. “Competing Transaction Party” shall mean the Party that enters into a
Competing Transaction.

 

1.28. “Confidential Information” shall have the meaning set forth in
Section 11.1 (Confidentiality; Exceptions).

 

1.29. “Contract Interest Rate” shall mean [*] plus the [*] rate effective for
the date that payment was due, as published by The Wall Street Journal, Eastern
U.S. Edition, on the date such payment was due (or, if unavailable on such date,
the first date thereafter on which such rate is available), or, if lower, the
maximum rate permitted by Law.

 

1.30. “Control” shall mean, with respect to any Information or intellectual
property, that the applicable Party owns or has a license to such Information or
intellectual property and has the ability to grant to the other Party access to
and a license or sublicense (as applicable) under such Information or
intellectual property as set forth herein without violating the terms of any
agreement with any Third Party as of the time such Party would first be required
hereunder to grant such access and license or sublicense, or requiring any
payment under any agreement with any Third Party.

 

1.31. “Defending Party” shall have the meaning set forth in Section 10.4
(Defense and Settlement of Third Party Claims).

 

1.32. “Development Committee” shall mean the committee established by the
Parties to oversee and coordinate the development of Dmab in the Territory.

 

1.33. “Divest” shall mean, with respect to any Competing Program, the sale,
exclusive license or other transfer of all of the right, title and interest in
and to such Competing Program, including technology, intellectual property and
other assets materially relating thereto, to an independent Third Party, without
the retention or reservation of any rights or interest (other than solely an
economic interest) in such Competing Program by the Competing Transaction Party
or its Affiliates.

 

Page 9 of 65



--------------------------------------------------------------------------------

1.34. “Dmab” shall mean Amgen’s proprietary product denosumab, a fully human
monoclonal antibody that targets the receptor activator of nuclear factor Kappa
B Ligand. [*].

 

1.35. “Effective Date” shall have the meaning set forth in Page 3, Paragraph 1.

 

1.36. “Federal Court” shall have the meaning set forth in Section 16.11
(Jurisdiction and Venue).

 

1.37. “First Commercial Sale” shall mean the first sale of Dmab following
Regulatory Approval by or on the behalf of Amgen or Collaborator, or its or
their respective Affiliates or licensees.

 

1.38. “Force Majeure” shall have the meaning set forth in Section 16.8 (Force
Majeure).

 

1.39. “FTE” shall mean the equivalent of the work of one employee full time for
one year (consisting of at least a total of 45.5 weeks or 1,820 hours per year
(excluding vacations and holidays)). Overtime, and work on weekends, holidays
and the like shall not be counted with any multiplier (e.g., time-and-a-half or
double time) toward the number of hours that are used to calculate the FTE
contribution.

 

1.40.

“FTE Rate” shall mean $[*] per full-time employee per year (as of the Effective
Date), increasing by [*] ([*]%) of the then-current FTE Rate on January 1st of
2008 and each subsequent Calendar Year.

 

1.41. “GAAP” shall mean either Japanese or U.S. generally accepted accounting
principles, consistently applied, as used by a Party to record the relevant
transaction.

 

1.42. “Governmental Authority” shall mean any government administrative agency,
commission or other governmental authority, body or instrumentality, or any
federal, state, local, domestic or foreign governmental regulatory body.

 

1.43. “Indemnified Party” shall have the meaning set forth in Section 14.2
(Claim for Indemnification).

 

1.44. “Indemnifying Party” shall have the meaning set forth in Section 14.2
(Claim for Indemnification).

 

1.45. “Information” shall mean all tangible and intangible techniques,
information, technology, practices, trade secrets, inventions (whether
patentable or not), methods, knowledge, know-how, conclusions, skill,
experience, test data and results (including pharmacological, toxicological and
clinical test data and results), analytical and quality control data, results or
descriptions, software and algorithms.

 

1.46. “Joint Patents” shall mean any invention, patent or patent application
jointly owned by the Parties pursuant to Section 10.1 (Ownership).

 

1.47. “Law” shall mean, individually and collectively, any and all laws,
ordinances, rules, directives and regulations of any kind whatsoever of any
Governmental Authority within the applicable jurisdiction.

 

1.48.

“Licensed Amgen Know-How” shall mean Information in Amgen’s (or its Affiliate’s)
possession and Control, as of the Effective Date or thereafter during the Term,
that is reasonably necessary for Collaborator to develop or commercialize Dmab
in the Territory in the Collaborator Indications. Licensed Amgen Know-How shall
include

 

Page 10 of 65



--------------------------------------------------------------------------------

 

Amgen Development Data that is reasonably necessary for Collaborator to develop
or commercialize Dmab in the Territory in the Collaborator Indications. Licensed
Amgen Know-How does not include Amgen manufacturing information.

 

1.49. “Licensed Amgen Patents” shall mean those patents and patent applications
set forth on the Licensed Amgen Patents Schedule, as well as any continuation,
divisional, substitution, continuations-in-part, reissue, reexamination,
provisional and converted provisional applications thereof [*]. For purposes of
determining whether a patent application falls within this definition, a patent
application shall be considered “infringed” if its pending claims would be
infringed if issued as then currently set forth in the patent application.

 

1.50. “Licensed Amgen Trademarks” shall mean any trademark rights Controlled by
Amgen in the Territory on or after the Effective Date and corresponding to any
trademarks adopted by Amgen for use with Dmab outside the Territory (not
including any corporate or house marks, and not including any such marks to the
extent such marks would conflict with any right of any Third Party inside the
Territory).

 

1.51. “Licensed Collaborator Know-How” shall mean Information in Collaborator’s
(or its Affiliate’s) possession and Control, as of the Effective Date or
thereafter during the Term, that is reasonably necessary for Amgen to develop or
commercialize Dmab within or outside the Territory in any indication. Licensed
Collaborator Know-How shall include Collaborator Development Data that is
reasonably necessary for Amgen to develop or commercialize Dmab within or
outside the Territory in any indication.

 

1.52. “Licensed Collaborator Patents” shall mean those patents and patent
applications set forth on the Licensed Collaborator Patents Schedule, as well as
any continuation, divisional, substitution, continuations-in-part, reissue,
reexamination, provisional and converted provisional applications thereof [*].
For purposes of determining whether a patent application falls within this
definition, a patent application shall be considered “infringed” if its pending
claims would be infringed if issued as then currently set forth in the patent
application.

 

1.53. “Licensed Collaborator Trademarks” shall mean any trademarks adopted by
Collaborator for use with Dmab in the Territory in the Collaborator Indications
(not including any corporate or house marks).

 

1.54. “Losses” shall have the meaning set forth in Section 14.1 (Indemnity).

 

1.55. “MHLW” shall mean the Japanese Ministry of Health, Labour and Welfare, and
any successor agency thereto.

 

1.56. “Net Sales” shall mean with respect to a given period, the gross invoiced
sales price for Dmab sold by or for a Party, its Affiliates or licensees
hereunder to Third Parties (not including such Party’s licensees hereunder,
unless and to the extent such licensee is the end-user of such Dmab) during such
period, less the total of the following charges or expenses, as determined in
accordance with GAAP:

 

  1.56.1. Trade, cash, prompt payment and quantity discounts;

 

  1.56.2. Returns, allowances, rebates, chargebacks and payments to government
agencies;

 

Page 11 of 65



--------------------------------------------------------------------------------

  1.56.3. Retroactive price reductions;

 

  1.56.4. Fees paid to distributors, wholesalers, selling agents (excluding any
sales representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;

 

  1.56.5. Credits and allowances for product replacement, whether cash or trade;
and

 

  1.56.6. Non-recoverable sales taxes, excise taxes, tariffs and duties
(excluding taxes when assessed on income derived from sales); in each case, to
the extent related to sales of Dmab in the Territory and actually given.

 

1.57. “Oncology” shall mean any and all uses for the treatment, palliation,
prevention or prophylaxis of cancer or other uncontrolled cell proliferation
(including myeloma), and the treatment, palliation, prevention or prophylaxis of
the effects of cancer or cancer treatment.

 

1.58. “Ongoing Oncology Study” shall have the meaning set forth in Section 4.7
(Global Development).

 

1.59. “Party/Parties” shall have the meaning set forth in Page 3, Paragraph 1.

 

1.60. “Patent Disputes” shall have the meaning set forth in the recitals.

 

1.61. “Payee Party” shall mean the Party receiving or entitled to receive a
payment pursuant to Article 8 (Payment).

 

1.62. “Payor Party” shall mean the Party making or obligated to make a payment
pursuant to Article 8 (Payment).

 

1.63. “Prior Agreement” shall have the meaning set forth in Section 11.4 (Prior
Agreement).

 

1.64. “Publishing Party” shall have the meaning set forth in Section 11.5
(Publications).

 

1.65. “Quarterly Maximum” shall have the meaning set forth in Section 8.8.2
(Maximum Payments).

 

1.66. “Reasonably Diligent Efforts” shall mean, with respect to a Party, the
application of a level of resources, efforts and urgency to develop and
commercialize Dmab consistent with such Party’s practices in pursuing the
development and commercialization of its other high-value pharmaceutical
products with similar value and market potential to Dmab in light of its
characteristic features, target indication, competitiveness and sales volume,
but in no event less than the high professional standards and level commonly
applied by other pharmaceutical companies to their high-value pharmaceutical
products. For clarity, it is understood that Reasonably Diligent Efforts shall
not take into account: (i) any other pharmaceutical product such Party is then
discovering, researching, developing, manufacturing or commercializing outside
the Collaboration, alone or with one or more collaborators; or (ii) the payments
required to be made by such Party to the other Party pursuant to this Agreement.

 

1.67. “Recall” means a “recall” (as per Article 70 of the Japanese
Pharmaceutical Affairs Law) or “market withdrawal” (as per Article 77-4-3 of the
Japanese Pharmaceutical Affairs Law) of Dmab or any lots thereof.

 

Page 12 of 65



--------------------------------------------------------------------------------

1.68. “Recoveries” shall mean all cash amounts (plus the fair market value of
all non-cash consideration) received by a Party from a Third Party in connection
with the final judgment, award or settlement of any enforcement with respect to
any Licensed Amgen Patent, Licensed Amgen Trademark, Licensed Amgen Know-How,
Licensed Collaborator Patent, Licensed Collaborator Trademark, Licensed
Collaborator Know-How, or Joint Patent, each of the foregoing in the Territory.

 

1.69. “Regulatory Approval” shall mean the product-specific approvals necessary
for the distribution, use and sale of Dmab.

 

1.70. “Regulatory Filing” shall mean any filing with any Governmental Authority
with respect to the development, marketing, commercialization or reimbursement
of Dmab.

 

1.71. “[*]” shall mean clinical development that, as reasonably demonstrated by
[*], either: (i) is [*]; or (ii) [*].

 

1.72. “Reviewing Party” shall have the meaning set forth in Section 11.5
(Publications).

 

1.73. “Settled Patents” shall mean all patents and patent applications set forth
on the Settled Patents Schedule, as well as any continuation, divisional,
substitution, continuations-in-part, reissue, reexamination, provisional and
converted provisional applications thereof, as well as any patent or patent
application [*] as well as any continuations, divisionals, substitutions,
continuations-in-part, reissues, reexaminations, provisional and converted
provisional applications thereof.

 

1.74. “Sites” shall have the meaning set forth in Section 4.18 (Transition in
Oncology Development).

 

1.75. “SOPs” shall have the meaning set forth in Section 4.16 (Recalls).

 

1.76. “SPC” shall mean any patent term extension or related extension of rights,
including supplementary protection certificates and similar rights.

 

1.77. “State Court” shall have the meaning set forth in Section 16.11
(Jurisdiction and Venue).

 

1.78. “Taxes” shall mean any tax, excise or duty, other than taxes upon income.

 

1.79. “Term” shall mean the period beginning on the Effective Date and ending on
[*], any sooner termination of this Agreement pursuant to Article 15 (Term and
Termination) or, in the event of a written extension to this Agreement, such
date as specified therein.

 

1.80. “Termination Date” shall have the meaning set forth in Section 15.3.1.

 

1.81. “Territory” shall mean Japan.

 

1.82. “Territory IP” shall have the meaning set forth in Section 10.5.1 (In
Territory).

 

1.83. “Territory Patents and Trademarks” shall have the meaning set forth in
Section 10.3.1.1 (Collaborator [*] Prosecution).

 

1.84. “Third Party” shall mean any entity other than a Party or an Affiliate of
a Party.

 

1.85. “Transition Period” shall have the meaning set forth in Section 15.5
(Transition Period).

 

Page 13 of 65



--------------------------------------------------------------------------------

1.86. “VAT” shall mean any value added tax.

 

1.87. Additional Definitions. Each of the following capitalized terms shall have
the meanings set forth in the corresponding Sections of this Agreement indicated
in the table below:

 

Definition

  

Section

“Amgen”    Preamble “Amgen K.K.”    Section 3.7.1 “Amgen Royalty Percentage”   
Section 15.3.5 “Drug Product”    Schedule: Supply Agreement Term Sheet “Oncology
Approval”    Section 8.1.2 “Partnering Share Percentage”    Section 15.3.5
“Prior Agreement”    Section 11.4

2. COLLABORATION SCOPE AND GOVERNANCE

 

2.1. Conduct of the Collaboration. The Parties shall cooperate to develop and
commercialize Dmab in the Territory, in accordance with the terms and conditions
of this Agreement.

 

2.2. Ex-Territory Activities. The Parties acknowledge that no rights are granted
hereunder to Collaborator with respect to any country outside the Territory, and
that Collaborator shall have no authority with respect to the research,
development, manufacture or commercialization of Dmab outside the Territory.
Amgen shall have the sole right to research, develop, manufacture and
commercialize Dmab outside the Territory.

 

2.3. Activities in Competition with the Collaboration. Except as set forth in
Sections 2.4 (Post-Effective Date Affiliates) and 2.5 (Termination or
Divestiture), during the Term, [*] shall, itself or through its Affiliates,
conduct, participate in, or advise, assist or enable any Third Party to conduct
or participate in, any Competing Program.

 

2.4. Post-Effective Date Affiliates. In the event that either Party enters into
a Competing Transaction then the Competing Transaction Party shall provide
notice to the other Party, within five (5) business days of the closing of the
Competing Transaction, specifying the identity of the Competing Transaction
Affiliate(s) and describing in reasonable detail, to the extent permitted by Law
and without disclosing any proprietary information, the Competing Program and
its focus. During the pendency of any potential Competing Transaction, and until
the provisions of Section 2.5 (Termination or Divestiture) are effectuated, the
Competing Transaction Party shall ensure that information and materials relating
to the Collaboration are not shared with or used for the benefit of, and are
sequestered from, such Competing Transaction Affiliate(s).

 

Page 14 of 65



--------------------------------------------------------------------------------

2.5. Termination or Divestiture. The notice provided pursuant to Section 2.4
(Post-Effective Date Affiliates) shall include a notification as to whether the
Competing Transaction Party intends to: (i) Divest the Competing Program, in
which case the Competing Transaction Party shall hold separate such Competing
Program (including ensuring that no personnel working directly on the
Collaboration works on a Competing Program (and vice versa), and ensuring that
information from the Collaboration is sequestered from personnel working
directly on the Competing Program (and vice versa)) and use its commercially
reasonable, good-faith efforts to Divest such Competing Program; in the
foregoing case, the Competing Transaction Party and its Affiliates (including
Competing Transaction Affiliates) shall not assert any intellectual property or
proprietary right of the Competing Program to obstruct the Parties’ (or their
Affiliates’ or sublicensees’) efforts under the Collaboration or Amgen’s (or its
Affiliates’ or sublicensees’) efforts with respect to Dmab outside the Territory
during such divestiture period; (ii) terminate such Competing Program, in which
case the Competing Transaction Party shall terminate all activities of such
program within one hundred and twenty (120) days of the closing of the Competing
Transaction, during which period the Competing Transaction Party shall hold
separate such Competing Program (including ensuring that no personnel working
directly on the Collaboration works on a Competing Program (and vice versa), and
ensuring that information from the Collaboration is sequestered from personnel
working directly on the Competing Program (and vice versa)); in the foregoing
case, the Competing Transaction Party and its Affiliates (including Competing
Transaction Affiliates) shall not assert any intellectual property or
proprietary right of the Competing Program to obstruct the Parties’ (or their
Affiliates’ or sublicensees’) efforts under the Collaboration or Amgen’s (or its
Affiliates’ or sublicensees’) efforts with respect to Dmab outside the Territory
during such termination period or thereafter; or (iii) if Collaborator is the
Party providing such notice, [*] pursuant to Section [*] unless the Competing
Program constituted the majority of the assets acquired by Collaborator in the
Competing Transaction in which case such [*]; during the pendency of such
termination and any transition pursuant to Section 15.5 (Transition Period),
Collaborator shall hold separate such Competing Program (including ensuring that
no personnel working directly on the Collaboration works on a Competing Program
(and vice versa), and ensuring that information from the Collaboration is
sequestered from personnel working directly on the Competing Program (and vice
versa)). In the event the Competing Transaction Party selects option (i) and
fails to complete such divestiture within one year of the closing of the
Competing Transaction, then such Party shall be deemed to have chosen option
(ii), effective as of such one year anniversary, and shall promptly comply with
the requirements of such subsection (ii), above.

 

2.6. Governance. The Collaboration shall be governed by a Development Committee
and a Commercialization Committee, which shall coordinate and oversee the
development and commercialization, respectively, of Dmab in the Territory. Each
such committee shall be formed promptly following the Effective Date.

 

2.7.

Membership. Each of the committees shall be comprised of three (3) members
appointed by Amgen, and three (3) members appointed by Collaborator. Each
committee shall be led by two (2) co-chairs, one (1) appointed by each of the
Parties.

 

Page 15 of 65



--------------------------------------------------------------------------------

 

Each of the committees shall have the right to delegate any of its
responsibilities to one or more subcommittees as it determines appropriate.

 

2.8. Replacement of Members. Each Party shall have the right to replace its
committee members or co-chairs by written notice to the other Party. In the
event any committee member or co-chair becomes unwilling or unable to fulfill
his or her duties hereunder, the Party that appointed such member shall promptly
appoint a replacement by written notice to the other Party.

 

2.9. Input from other Personnel. Any committee member shall have the right to
solicit input or assistance from any other personnel of the Party that appointed
such member.

 

2.10. No Authority to Amend or Modify. Notwithstanding anything herein to the
contrary, no committee shall have any authority to amend, modify or waive
compliance with this Agreement.

 

2.11. Development Committee. The Development Committee shall be responsible for:
(i) reviewing and approving development plans (and changes thereto) for Dmab in
the Territory prior to adoption of such plans or changes by a Party;
(ii) providing for communication and discussion between the Parties to optimize
the efficacy and safety of the development of Dmab in the Territory;
(iii) reviewing and monitoring the activities and progress against the
development plans, including site enrollment, patient enrollment, progress of
trials and data received; (iv) communicating with the Commercialization
Committee regarding the interrelationship between development activities and
potential commercialization of Dmab in the Territory; (v) monitoring and
reporting on the competitive landscape for Dmab in the Territory (in
consultation with the Commercialization Committee); and (vi) communicating with
the Parties regarding all of the foregoing.

 

  2.11.1. Meetings. The Development Committee shall meet quarterly in person or
telephonically (with at least two meetings per Calendar Year being in person),
more frequently as may be required by ongoing development activities, or as
otherwise agreed by the Parties. Any in-person meetings shall be held on an
alternating basis between Collaborator’s and Amgen’s facilities, unless
otherwise agreed by the Parties. Each Party shall be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend Development Committee meetings as
nonvoting participants, but no Third Party personnel may attend unless otherwise
agreed by the Parties. Each Party may also call for special meetings as
reasonably required to resolve particular matters requested by such Party by at
least five (5) business days written notice to the co-chair appointed by the
other Party.

 

  2.11.2.

Reporting. Each Party shall keep the Development Committee fully and promptly
informed of progress and results of development activities for which it is
responsible or that it is permitted to conduct hereunder through its members on
the Development Committee and as otherwise provided herein, including by
promptly providing copies of all clinical data and results for Dmab as
reasonably requested by the other Party. Each Party shall fully inform the
Development Committee with respect to all relevant facts and activities
regarding any Dmab

 

Page 16 of 65



--------------------------------------------------------------------------------

 

development matter reasonably requested by any member thereof. At least five
(5) business days prior to the first Development Committee meeting of each
Calendar Quarter, each Party shall deliver to the Development Committee a
written summary of development activities conducted hereunder and material
clinical data and results received by each such Party since the last such
report.

 

  2.11.3. Development Plans. At least five (5) business days prior to the first
Development Committee meeting of each Calendar Year, Collaborator (and, during
the transition period referenced in Section 15.5 (Transition Period) and any
other period during which Amgen is developing any Amgen Additional Indication in
the Territory, Amgen) shall provide the Development Committee a copy of its
proposed development plan for Dmab in the Territory for the next four Calendar
Quarters for the Development Committee’s review, comment and approval (with
Collaborator and Amgen (should Amgen be developing any Amgen Additional
Indication in the Territory) each having its own development plan (either by
indication or for all indications for which it is responsible in the
Territory)). In addition, should a Party seek to make material changes to an
approved development plan, then at least five (5) business days prior to the
next meeting of the Development Committee it shall provide the Development
Committee any proposed changes to the previously approved development plan for
the Development Committee’s approval.

 

  2.11.4. Decision Making. The Development Committee shall strive to reach
consensus on decisions, taking into account the views of each committee member.
In the event the committee fails to reach consensus, the committee [*]
determination unless the decision relates primarily to [*], in which case the
committee [*] determination (in all cases subject to [*]).

 

2.12. Commercialization Committee. The Commercialization Committee shall be
responsible for: (i) reviewing and approving commercialization plans (and
changes thereto) for Dmab in the Territory prior to adoption of such plans or
changes by a Party; (ii) communicating with the Development Committee regarding
the interrelationship between development activities and potential
commercialization of Dmab in the Territory; (iii) reviewing and monitoring the
activities and progress against the commercialization plans; (iv) monitoring and
reporting on the competitive landscape for Dmab in the Territory;
(v) establishing appropriate processes for coordinating review of promotional
materials for the Territory to ensure compliance with Law and industry best
practices; (vi) overseeing the trademark and publication strategies for the
Territory; and (vii) communicating with the Parties regarding all of the
foregoing.

 

  2.12.1.

Meetings. The Commercialization Committee shall meet quarterly in person or
telephonically (with at least two meetings per Calendar Year being in person),
more frequently as may be required by ongoing commercialization activities, or
as otherwise agreed by the Parties. Any in-person meetings shall be held on an
alternating basis between Collaborator’s and Amgen’s facilities, unless
otherwise agreed by the Parties. Each Party shall be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend Commercialization Committee

 

Page 17 of 65



--------------------------------------------------------------------------------

 

meetings as nonvoting participants, but no Third Party personnel may attend
unless otherwise agreed by the Parties. Each Party may also call for special
meetings as reasonably required to resolve particular matters requested by such
Party by at least five (5) business days written notice to the co-chair
appointed by the other Party.

 

  2.12.2. Reporting. Each Party shall keep the Commercialization Committee fully
and promptly informed of progress and results of commercialization activities in
the Territory for which it is responsible or that it is permitted to conduct
hereunder through its members on the Commercialization Committee and as
otherwise provided herein. Each Party shall fully inform the Commercialization
Committee with respect to all relevant facts and activities regarding any Dmab
commercialization matter reasonably requested by any member thereof. At least
five (5) business days prior to the first Commercialization Committee meeting of
each Calendar Quarter, each Party shall deliver to the Commercialization
Committee a written summary of commercialization activities conducted hereunder
by each such Party since the last such report.

 

  2.12.3. Commercialization Plans. At least five (5) business days prior to the
first Commercialization Committee meeting of each Calendar Year, Collaborator
(and should Amgen be commercializing any Amgen Additional Indication in the
Territory, Amgen) shall provide the Commercialization Committee a copy of its
proposed commercialization plan for Dmab in the Territory for the next four
Calendar Quarters for the Commercialization Committee’s review, comment and
approval (with Collaborator and Amgen (should Amgen be commercializing any Amgen
Additional Indication in the Territory) each having its own commercialization
plan (either by indication or for all indications for which it is responsible in
the Territory)). In addition, should a Party seek to make material changes to an
approved commercialization plan, then at least five (5) business days prior to
the next meeting of the Commercialization Committee it shall provide the
Commercialization Committee any proposed changes to the previously approved
commercialization plan for the Commercialization Committee’s approval.

 

  2.12.4. Decision Making. The Commercialization Committee shall strive to reach
consensus on decisions, taking into account the views of each committee member.
In the event the committee fails to reach consensus, the committee [*]
determination unless the decision relates primarily to [*], in which case the
committee [*] determination.

3. GRANT OF LICENSE

 

3.1.

Licensed Amgen Patents. Amgen hereby grants Collaborator [*] (except as
otherwise expressly set forth herein (such exception to include the transition
periods described in Section 4.18 (Transition in Oncology Development) and
Section 15.5 (Transition Period))) right and license during the Term, subject to
the terms and conditions hereof, solely to develop, commercialize, use and sell
Dmab in the Territory for the

 

Page 18 of 65



--------------------------------------------------------------------------------

 

Collaborator Indications under the Licensed Amgen Patents. Such license shall
include the right to sublicense only as set forth in Section 3.5 (Collaborator
Sublicensing).

 

3.2. Licensed Amgen Know-How. Amgen hereby grants Collaborator [*] right and
license during the Term, subject to the terms and conditions hereof, to utilize
the Licensed Amgen Know-How solely for the purpose of supporting its
development, commercialization, use and sale of Dmab in the Territory for the
Collaborator Indications. Such license shall include the right to sublicense
only as set forth in Section 3.5 (Collaborator Sublicensing).

 

3.3. Licensed Collaborator Patents. Collaborator hereby grants Amgen [*] right
and license under the Licensed Collaborator Patents, subject to the terms and
conditions hereof, solely to develop, commercialize, make, have made, use,
import, sell and offer for sale [*] for all uses. Such [*]shall be subject to a
retained exclusive right in the Territory during the Term solely for
Collaborator to develop, commercialize, use and sell Dmab in the Territory for
the Collaborator Indications. Such license shall include the right to sublicense
[*] provided, however, that: (i) any sublicensee shall be required to enter into
a written agreement obligating it to maintain the confidentiality of the
Confidential Information of Collaborator; (ii) Amgen shall be responsible for
any disclosure of the Confidential Information of Collaborator by such
sublicensee in violation of the provisions of Article 11 (Confidentiality and
Publications); (iii) no such sublicense shall operate to excuse Amgen’s
compliance with its obligations hereunder; (iv) to the extent that such
sublicense grants rights with respect to the Territory, it shall require such
sublicensee to comply with the obligations and prohibitions of this Agreement
relevant to the right(s) sublicensed; and (v) Amgen shall be responsible for a
breach by such sublicensee of any such obligations or prohibitions. For the
avoidance of doubt, Collaborator is retaining the right to develop,
commercialize, make, have made, use, import, sell and offer for sale products
and services other than [*] under the Licensed Collaborator Patents and no
rights with respect to products and services other than [*] are granted to Amgen
hereunder.

 

3.4. Licensed Collaborator Know-How. Collaborator hereby grants Amgen [*] right
and license, subject to the terms and conditions hereof, to utilize the Licensed
Collaborator Know-How solely for the purpose of supporting its development,
commercialization, manufacture, use and sale of [*]: (x) in the Territory,
outside the Collaborator Indications during the Term and for all uses
thereafter; and (y) outside the Territory for all uses both during the Term and
thereafter. Such license shall include the right to sublicense [*] provided,
however, that (i) any sublicensee shall be required to enter into a written
agreement obligating it to maintain the confidentiality of the Confidential
Information of Collaborator; (ii) Amgen shall be responsible for any disclosure
of the Confidential Information of Collaborator by such sublicensee in violation
of the provisions of Article 11 (Confidentiality and Publications); (iii) no
such sublicense shall operate to excuse Amgen’s compliance with its obligations
hereunder; (iv) to the extent that such sublicense grants rights with respect to
the Territory, it shall require such sublicensee to comply with the obligations
and prohibitions of this Agreement relevant to the right(s) sublicensed; and
(v) Amgen shall be responsible for a breach by such sublicensee of any such
obligations or prohibitions. Notwithstanding the foregoing, the license granted
in this Section 3.4 (Licensed Collaborator Know-How) shall be exclusive to the
extent the relevant Licensed Collaborator Know-How is developed in the course of
the Collaboration.

 

Page 19 of 65



--------------------------------------------------------------------------------

3.5. Collaborator Sublicensing. Collaborator shall have the right to sublicense
the rights granted it hereunder only with Amgen’s prior written consent, which
Amgen may withhold or condition in its sole discretion. Any permitted
sublicensee shall be required to enter into a written agreement obligating it to
maintain the confidentiality of the Confidential Information of Amgen and
Collaborator shall be responsible for any disclosure of the Confidential
Information of Amgen by such sublicensee in violation of the provisions of
Article 11 (Confidentiality and Publications). In addition, such written
agreement shall require such sublicensee to comply with the obligations and
prohibitions of this Agreement relevant to the right(s) sublicensed, and
Collaborator shall be responsible for a breach by such sublicensee of any such
obligations or prohibitions. No sublicense shall operate to excuse
Collaborator’s compliance with its obligations hereunder. Collaborator shall
have the right to distribute Dmab in the Territory through reputable
distributors.

 

3.6. Provision of Know-How. Following the Effective Date, the Parties shall
cooperate to establish procedures for the provision of Licensed Amgen Know-How
to Collaborator and Licensed Collaborator Know-How to Amgen. During the Term,
Amgen shall use reasonable efforts to provide all material Licensed Amgen
Know-How to Collaborator, and Collaborator shall use reasonable efforts to
provide all material Licensed Collaborator Know-How to Amgen. In any event, each
of the Parties shall provide to the other any Licensed Amgen Know-How or
Licensed Collaborator Know-How (respectively) as the other Party shall
reasonably request. Notwithstanding the foregoing, Amgen shall have no
obligation to provide manufacturing information to Collaborator and neither
Party shall have an obligation to provide information relating to any product
other than Dmab.

 

3.7. Trademarks.

 

  3.7.1.

Grant to Collaborator. Amgen hereby grants Collaborator [*] (except as otherwise
expressly set forth herein (such exception to include Amgen’s co-promotion
rights pursuant to Section 5.2 (Amgen Co-Promotion Right) and the transition
period described in Section 15.5 (Transition Period)) right and license during
the Term, subject to the terms and conditions hereof, solely to develop,
commercialize, use and sell Dmab in the Territory in the Collaborator
Indications under the same Licensed Amgen Trademarks as used by Amgen in the
corresponding indications outside the Territory. Such license shall include the
right to sublicense only as set forth in Section 3.5 (Collaborator
Sublicensing). Such license is subject to Amgen’s retained right to utilize such
Licensed Amgen Trademarks in the Territory outside Collaborator Indications. The
Parties acknowledge that the use of the Licensed Amgen Trademarks in the
Territory may have commercial value to Collaborator, and that Collaborator shall
have the right to commercialize Dmab in the Collaborator Indications in the
Territory under the same Licensed Amgen Trademarks as utilized for such
indications by Amgen outside the Territory. Should the Parties desire that a
different trademark be used for Collaborator Indications in the Territory, or if

 

Page 20 of 65



--------------------------------------------------------------------------------

 

additional trademarks to those used outside the Territory are otherwise
required, the Parties shall consult and agree upon an additional or replacement
trademark (or trademarks). Upon Amgen’s request, Collaborator shall include an
Amgen trademark designated by Amgen to Collaborator in writing (e.g., “Amgen” or
“Amgen K.K.”) on all packaging, labeling, promotional and marketing materials
for Dmab in equal prominence to those of Collaborator. Collaborator shall
utilize those Amgen trademarks as requested by Amgen to the extent that Amgen
provides the necessary trademark approvals within thirty (30) days of request by
Collaborator for such approval. Amgen hereby grants Collaborator a non-exclusive
right and license, with the right to sublicense as set forth in Section 3.5
(Collaborator Sublicensing), during the Term, subject to the terms and
conditions hereof, to use such marks solely for such purpose.

 

  3.7.2. Grant to Amgen. Collaborator hereby grants Amgen a [*] license during
the Term to use Licensed Collaborator Trademarks to the extent Amgen desires or
may be required to utilize the same in connection with its development and
commercialization of Dmab in the Territory hereunder[*]. Subject to the
foregoing, such license shall include the right to sublicense [*]. Any
sublicensee shall be required to enter into a written agreement obligating it to
comply with the provisions of Section 3.8 (Trademark Quality Standards). No such
sublicense shall operate to excuse Amgen’s compliance with its obligations
hereunder. To the extent that such sublicense grants rights with respect to the
Territory, it shall require such sublicensee to comply with the obligations and
prohibitions of this Agreement relevant to the right(s) sublicensed, and Amgen
shall be responsible for a breach by such sublicensee of any such obligations or
prohibitions. Upon any termination or expiration of this Agreement, Collaborator
shall, upon Amgen’s request but at no charge, promptly assign the Licensed
Collaborator Trademarks (and the associated goodwill) to Amgen.

 

3.8.

Trademark Quality Standards. Each Party shall (i) maintain such reasonable
quality standards for the Licensed Amgen Trademarks (with respect to
Collaborator) or the Licensed Collaborator Trademarks (with respect to Amgen) as
it maintains for its own trademarks of a similar nature and shall comply with
the other Party’s reasonable specifications and usage standards supplied to it
in writing (and as may be updated by written notice from time to time); (ii) not
use any Licensed Amgen Trademark (with respect to Collaborator) or Licensed
Collaborator Trademark (with respect to Amgen) in a manner that suggests any
connection with any product other than Dmab or any service; and (iii) not use or
display the Licensed Amgen Trademarks (with respect to Collaborator) or the
Licensed Collaborator Trademarks (with respect to Amgen) in any manner that
might dilute, tarnish, disparage or reflect adversely on the other Party or such
marks. Prior to using any Licensed Amgen Trademark (with respect to
Collaborator) or Licensed Collaborator Trademark (with respect to Amgen), the
Parties shall agree upon a guideline for use of such trademarks, including the
review procedure and timing. From time to time, upon request by a Party, the
other Party shall provide copies of the usage of the Licensed Amgen Trademarks
(with respect to Collaborator) or Licensed Collaborator Trademarks (with respect
to Amgen) used in the marketing or promotion of Dmab in order to review such
usage. Amgen agrees that it shall not seek

 

Page 21 of 65



--------------------------------------------------------------------------------

 

to register or obtain ownership rights in any Licensed Collaborator Trademark
(or confusingly similar trademark) and Collaborator agrees that it shall not
seek to register or obtain ownership rights in any Licensed Amgen Trademark or
any trademark used by Amgen in connection with Dmab outside the Territory in any
indication (or confusingly similar trademark to any of the foregoing).

 

3.9. Retained Rights and Limitations. No rights are granted to Collaborator
hereunder to Licensed Amgen Patents, Licensed Amgen Know-How or Licensed Amgen
Trademarks outside the Collaborator Indications, or outside the Territory. No
rights are granted to Collaborator hereunder to make or have made Dmab or any
other product. No rights are granted herein to Collaborator to control the
research, development or commercialization of Dmab outside the Territory. No
rights to either Party’s patents, trademarks or other proprietary rights are
granted pursuant to this Agreement except as expressly set forth herein, and all
other rights are reserved.

 

4. DEVELOPMENT AND REGULATORY APPROVAL

 

4.1. Responsibility for Development in Collaborator Indications. Collaborator
shall develop Dmab in Collaborator Indications in the Territory in accordance
with the then-current development plan approved by the Development Committee for
such Collaborator Indications. Collaborator’s responsibility with respect to
Collaborator Indications in the Territory shall include: (a) filing for and
seeking Regulatory Approval in the name of Collaborator from the relevant
Governmental Authorities; (b) identifying and carrying out all major development
tasks to be conducted prior to submission of filings for Regulatory Approval of
Dmab in the Territory for a particular Collaborator Indication and any
post-approval activities to be conducted for any such Collaborator Indication;
(c) identifying key development objectives, expected associated resources, risk
factors, timelines, decision points and relevant decision criteria; (d) carrying
out all aspects of all clinical trials necessary to obtain Regulatory Approval
in the name of Collaborator in the Territory for each Collaborator Indication
pursued (including post-approval clinical studies) including, but not limited
to, (i) designing study protocols; (ii) establishing/contracting with clinical
trial sites, investigators and clinical research organizations, (iii) enrolling
clinical trial subjects, (iv) organizing investigator meetings, scientific
meetings, advisory panel workshops and regulatory meetings, and (v) analyzing
and summarizing clinical trial results; (e) performing any other additional
clinical research in support of the clinical development of Dmab;
(f) forecasting clinical manufacturing production requirements; and
(g) reporting on study design, study outcome, other communications and
regulatory filings to the appropriate Governmental Authority. Collaborator shall
be solely responsible for its costs incurred in its development of Dmab.

 

4.2.

Preclinical Development in Collaborator Indications. Notwithstanding the
provisions of Section 4.1 (Responsibility for Development in Collaborator
Indications), Amgen shall be responsible for performing (itself or through a
subcontractor) any preclinical research that is required (as reasonably
demonstrated by written communication from or written meeting minutes of
discussions with the relevant Governmental Authority) in order to conduct
development of Dmab in one or more Collaborator Indications in the Territory in
accordance with this Agreement. [*]. Such research shall be conducted in

 

Page 22 of 65



--------------------------------------------------------------------------------

 

accordance with a research plan to be agreed in writing by Amgen and
Collaborator. Notwithstanding the foregoing, should [*] is likely to [*], then
it shall notify [*]. In such case, [*]. Upon the request of either Party, the
Parties shall [*], and should such [*], then [*] in accordance with Section [*].

 

4.3. [*]. Should Collaborator determine to [*] of Dmab for the [*] (including
with respect to [*] and including [*]), Collaborator shall give Amgen prompt
prior written notice thereof. The Parties shall promptly meet to discuss [*] and
Collaborator shall, thereafter, have the right to [*] in accordance with such
[*] unless [*] that [*] that such [*] would [*] of Dmab [*]. In such event the
Parties [*]. Notwithstanding the above, if such development [*], then
Collaborator [*] in accordance with [*]. Prior to any such [*], and Collaborator
shall [*] as requested by Amgen [*]. Notwithstanding the foregoing, should [*]
is likely to [*] of Dmab [*], then Amgen shall notify Collaborator of the same.
In such case, Collaborator shall [*]. Upon the request of either Party, the
Parties shall meet to discuss [*] and, should the Parties [*], and should [*],
[*] shall have the right to [*] in accordance with [*].

 

4.4. Development in Combination or Outside Territory. Collaborator shall not,
without Amgen’s prior express written consent, conduct any development of Dmab
outside the Territory, or conduct any development of Dmab in combination with
any other pharmaceutical product.

 

4.5. Responsibility for Development in Amgen Additional Indications. Amgen shall
develop Dmab for any Amgen Additional Indication(s) then under development by
Amgen in the Territory in accordance with the then-current development plan
approved by the Development Committee for such indications. Amgen’s
responsibility with respect to Amgen Additional Indications in the Territory
shall include: (a) filing for and seeking Regulatory Approval in the name of
Amgen from the relevant Governmental Authorities; (b) investigating additional
indications for which Dmab will be developed; (c) identifying and carrying out
all major development tasks to be conducted prior to submission of filings for
Regulatory Approval for Dmab for a particular indication and any post-approval
activities to be conducted for any such indication; (d) identifying key
development objectives, expected associated resources, risk factors, timelines,
decision points and relevant decision criteria; (e) carrying out all aspects of
all clinical trials necessary to obtain Regulatory Approval in the name of Amgen
for each indication pursued (including post-approval clinical studies)
including, but not limited to, (i) designing study protocols;
(ii) establishing/contracting with clinical trial sites, investigators and
clinical research organizations, (iii) enrolling clinical trial subjects,
(iv) organizing investigator meetings, scientific meetings, advisory panel
workshops and regulatory meetings, and (v) analyzing and summarizing clinical
trial results; (f) performing any other additional clinical and preclinical
research in support of the clinical development of Dmab; (g) forecasting
clinical manufacturing production requirements; and (h) reporting on study
design, study outcome, other communications and regulatory filings to the
appropriate Governmental Authority. Subject to Section 4.18 (Transition in
Oncology Development) and Section 8.8 (Development Cost Sharing) Amgen shall be
solely responsible for its costs incurred in its development of Dmab in the
Territory.

 

Page 23 of 65



--------------------------------------------------------------------------------

4.6. Development Outside the Territory. Amgen shall have the sole right to
manage and conduct the development of Dmab outside the Territory in all
indications. The foregoing is without prejudice to Collaborator’s payment
obligations pursuant to Section 8.8 (Development Cost Sharing).

 

4.7. Global Development. The Parties acknowledge that it may be in their mutual
interests to integrate Collaborator’s development of Dmab within the Territory
into Amgen’s global development plan for Dmab for a particular Collaborator
Indication. The Parties agree to discuss in good faith where it may be
appropriate to so include such development, and the relevant cost-sharing that
will be applicable thereto. As requested by either Party, the Parties shall meet
and confer in good faith as to the feasibility and potential efficiency gains of
cooperating to integrate Collaborator’s development of Dmab for [*] in the
Territory into Amgen’s global development plan for such indication. The Parties
acknowledge that one ongoing study within Oncology, a study of [*], the “Ongoing
Oncology Study”), currently includes sites both inside and outside the
Territory. The Ongoing Oncology Study is a global registration trial intended to
support a filing for approval in the United States and Europe, as well as in the
Territory. After the Effective Date, the management of those sites shall be
addressed as provided in Section 4.18 (Transition in Oncology Development), and
shall be conducted strictly in accordance with Amgen’s global procedures and
protocol for such trial, as in effect at the relevant time, as communicated by
Amgen to Collaborator (and/or any relevant contract research organization). If
Amgen elects to [*] that would be likely to [*] in the Territory, the Parties
will discuss [*] and will discuss [*] in the Territory.

 

4.8. Sharing of Regulatory Filings. Each of the Parties will disclose to the
other a draft copy of any Regulatory Filing in the Territory in the original
language no less than thirty (30) days prior to filing it with a Governmental
Authority. Each Party will consider in good faith any comments made by the other
Party with respect to such filings. Each Party shall, no less frequently than
quarterly, and more often as reasonably requested by the other Party, provide to
the other Party (in such format as reasonably requested) all material
preclinical and clinical data arising out of or relating to Dmab in trials
thereof in the Territory (and outside the Territory, for Amgen) (or such subset
of such data as the Parties may agree). Each of the Parties shall maintain a
database which contains all clinical trial data accumulated from all clinical
trials of Dmab in the Territory (in a computer readable format reasonably
requested by Amgen). Upon the request of either Party, the other Party shall
provide a right of reference to any requested Regulatory Filings or Regulatory
Approvals in the Territory, and Amgen shall provide the same such right of
reference to Collaborator with respect to such Regulatory Filings and Regulatory
Approvals outside the Territory, in each case as reasonably necessary for the
requesting Party’s development or commercialization of Dmab as permitted
hereunder (or, with respect to Amgen, manufacture of Dmab). Notwithstanding the
foregoing, Amgen shall not be required to provide to Collaborator nor to allow
Collaborator to access (but shall provide a right of reference as set forth in
Section 4.15.3 (Amgen Cooperation) to the extent necessary) Amgen’s
manufacturing information with respect to Dmab or any sections of any such
Regulatory Filing related thereto and neither Party shall have an obligation to
provide information relating to any product other than Dmab.

 

Page 24 of 65



--------------------------------------------------------------------------------

4.9. Clinical Supply. Collaborator shall obtain its requirements of Dmab for use
in clinical development from Amgen, and shall [*] provision of such clinical
supply. Amgen shall use reasonably diligent efforts to provide Collaborator with
such supply in a form materially the same as the form of clinical supply used by
Amgen outside the Territory (i.e. with respect to formulation, presentation, raw
materials, diluent and components). Should Collaborator request Amgen to provide
clinical supply that materially varies from that used by Amgen outside the
Territory, Collaborator and Amgen shall meet to discuss in good faith the best
approach with respect to such request. Collaborator shall provide Amgen, at
least thirty (30) days prior to the start of each Calendar Quarter, a rolling,
one-year forecast for its requirements of clinical Dmab supply. Amgen shall use
its reasonable efforts to satisfy such need, and shall promptly notify
Collaborator of any difficulty foreseen in doing so. In such event, the Parties
shall meet promptly to discuss how to best address such situation.

 

4.10. Quality Agreement. Promptly following the Effective Date, the quality
assurance departments of Amgen and Collaborator will develop and agree upon a
quality agreement governing the quality and specifications of clinical Dmab to
be supplied hereunder including with respect to product quality and product
complaints (to the extent not covered in a separate safety agreement entered
into pursuant to Section 4.13 (Safety Agreement)) with respect to Dmab. The
quality agreement will be documented in writing, and routinely updated by mutual
written agreement of the Parties.

 

4.11. Transfer of Regulatory Filing. Promptly after the Effective Date, Amgen
shall transfer to Collaborator all Regulatory Filings in the Territory with
respect to Dmab in Collaborator Indications.

 

4.12. Transfer of Regulatory Matters. Collaborator shall not transfer title in,
fail to maintain or otherwise attempt in any manner to dispose of any Regulatory
Filings or Regulatory Approvals or other governmental licenses, approvals or
certificates for Dmab in the Territory without the prior written approval of
Amgen.

 

4.13. Safety Agreement. Promptly following the Effective Date, the safety
departments of Amgen and Collaborator will develop and agree upon safety data
exchange procedures governing the coordination of collection, investigation,
reporting, and exchange of information concerning adverse events with respect to
Dmab sufficient to permit each Party, its Affiliates, permitted sublicensees and
licensees to comply with Law, including, to the extent applicable, those
obligations contained in U.S. Food and Drug Administration (or any successor
agency) and MHLW regulations. The safety data exchange procedures will be
documented in writing, and promptly updated if required by changes in Law or by
agreement of the Parties.

 

4.14. Adverse Event Reporting. Each Party shall inform the other Party of any
adverse event with respect to Dmab of which it becomes aware in a timely manner
commensurate with the seriousness of the adverse event. Each Party shall be
responsible for reporting to the MHLW all adverse events with respect to Dmab
(whether within or outside the Territory), to the extent required by and in
accordance with Law. Each Party will ensure that its Affiliates, permitted
sublicensees and licensees, as applicable, comply with all such reporting
obligations. Each Party will designate a safety liaison to be responsible for
communicating with the other Party regarding the reporting of adverse events
with respect to Dmab.

 

Page 25 of 65



--------------------------------------------------------------------------------

4.15. Communications.

 

  4.15.1. Collaborator Responsibility. Collaborator shall have exclusive
responsibility for all correspondence and for any official communication (except
as Amgen may be required by Law or a Governmental Authority to communicate)
regarding Dmab in Collaborator Indications with applicable Governmental
Authorities in the Territory (other than with respect to manufacturing).
Collaborator will supply to Amgen a copy of: (i) all such correspondence and
communications to any such Governmental Authority at least ten (10) business
days prior to provision of such correspondence or communication to such
Governmental Authority (or as promptly as possible where exigent circumstances
make such provision impractical); and (ii) all such correspondence and
communications from any such Governmental Authority within (10) business days of
receipt of any such correspondence. Collaborator shall consider in good faith
any comments or suggestions made by Amgen with respect to any such
communication. Amgen shall reasonably cooperate with Collaborator in responding
to any inquiry made by a Governmental Authority in the Territory regarding Dmab
in Collaborator Indications, and Collaborator shall reimburse all reasonable,
documented, out-of-pocket expenses incurred by Amgen in connection therewith.
Amgen shall be entitled to observe and participate in any discussions between
Collaborator and any Governmental Authority, and Collaborator shall give Amgen
ten (10) business days prior written notice thereof (or prompt written notice,
if ten (10) business days notice is impractical). Should Collaborator be unable
to solicit Amgen’s participation in any such discussion (as, for example, with
respect to a call or visit to Collaborator by such Governmental Authority
without notice), then Collaborator shall provide Amgen prompt written notice of
such communication with a summary of the discussion.

 

  4.15.2.

Amgen Responsibility. Amgen shall have exclusive responsibility for all
correspondence and for any official communication (except as Collaborator may be
required by Law or a Governmental Authority to communicate) regarding Dmab in
Amgen Additional Indications with applicable Governmental Authorities in the
Territory and with applicable Governmental Authorities in all indications
outside the Territory. Amgen shall have exclusive responsibility for all
correspondence and for any official communication with Government Authorities in
and outside the Territory regarding manufacture of Dmab. With respect to the
Territory, Amgen will supply to Collaborator a copy of: (i) all such
correspondence and communications (other than those related to manufacturing or
relating to Amgen proprietary manufacturing information) to any such
Governmental Authority at least ten (10) business days prior to provision of
such correspondence or communication to such Governmental Authority (or as
promptly as possible where exigent circumstances make such provision
impractical); and (ii) all such correspondence and communications (other than
those related to manufacturing or relating to Amgen proprietary manufacturing
information) from any such Governmental Authority within (10)

 

Page 26 of 65



--------------------------------------------------------------------------------

 

business days of receipt of any such correspondence. Amgen shall consider in
good faith any comments or suggestions made by Collaborator with respect to any
such communication. Collaborator shall be entitled to observe and participate in
any discussions between Amgen and any Governmental Authority in the Territory
(other than those related to manufacturing or to Amgen proprietary manufacturing
information), and Amgen shall give Collaborator ten (10) business days prior
written notice thereof (or prompt written notice, if ten (10) business days
notice is impractical). Should Amgen be unable to solicit Collaborator’s
participation in any such discussion (as, for example, with respect to a call or
visit to Amgen by such Governmental Authority without notice), then Amgen shall
provide Collaborator prompt written notice of such communication with a summary
of the discussion. With respect to correspondence and communication with
Governmental Authorities outside the Territory: (i) Amgen shall use reasonable
efforts to provide Collaborator copies of material written correspondence, and
summaries of material non-written communication, as reasonably necessary to
permit Collaborator to comply with its relevant regulatory obligations; and
(ii) Amgen shall discuss with Collaborator Amgen’s experience in seeking
Regulatory Approvals outside the Territory and shall provide that information
(including selected correspondence and materials) it reasonably believes would
be helpful in Collaborator’s establishment of its strategy for development and
regulatory activities with respect to Dmab in the Territory (provided that Amgen
shall not be required to disclose competitively sensitive information). Should
Amgen fail to provide Collaborator with any of the foregoing information (other
than competitively sensitive information), Collaborator shall have the right to
request the same from Amgen, and Amgen shall promptly provide such
correspondence or summaries to Collaborator (other than competitively sensitive
information).

 

  4.15.3. Amgen Cooperation – Manufacturing Information. Upon Collaborator’s
request, Amgen will reasonably cooperate with Collaborator to make and provide
copies of any direct communications by Amgen either to or from the Governmental
Authorities having jurisdiction in the Territory regarding the manufacture of
any Dmab by Amgen for supply to Collaborator; provided, however, that Amgen’s
obligation to provide Collaborator with manufacturing and process information is
limited to the circumstance where the information is reasonably required for
Collaborator to carry out its development and commercialization
responsibilities, or access to such information is required by Law or a
Governmental Authority having jurisdiction in the Territory; but Collaborator
shall only be entitled to use such information to the extent required by such
Law or Governmental Authority or to the extent reasonably required to carry out
its development and commercialization responsibilities hereunder. Amgen shall
have the right to instead provide any such manufacturing information directly to
the relevant Governmental Authority (including by provision of a drug master
file) if such provision will satisfy such requirement (in order to better
protect the confidentiality of such information).

 

Page 27 of 65



--------------------------------------------------------------------------------

4.16. Recalls. The Parties shall exchange their internal standard operating
procedures as to product recalls (“SOPs”) reasonably promptly after the
Effective Date and thereafter reasonably promptly after such SOPs are approved
or modified. If either Party becomes aware of information about quantities of
Dmab supplied by Amgen to Collaborator which may not conform to the
specifications for Dmab then in effect, or for which there are potential
adulteration, misbranding and/or other issues regarding safety or effectiveness,
or for which Dmab itself is the subject of a Recall in the Territory, it shall
promptly so notify the other Party and the Party having the right to control
such a Recall pursuant to subsection 4.16.1 (Collaborator Right) or 4.16.2
(Amgen Right) shall have the right to take immediate action with notice to the
other Party when the regulatory timeframes or public safety considerations so
require. The Parties will meet (in person, by telephone or otherwise) to discuss
the circumstances of any potential Recall and to consider appropriate courses of
action, which courses of action with respect to a Recall shall be consistent
with the internal SOP of the Party having the right to control such Recall
pursuant to subsection 4.16.1 (Collaborator Right) or 4.16.2 (Amgen Right), and
the other Party shall make available to the Party having the right to control
such Recall all pertinent records which the Party having the right to control
such Recall may reasonably request to assist in effecting any Recall (provided,
however, Amgen shall be obligated to provide manufacturing information to
Collaborator only to the extent necessary for Collaborator to conduct such
Recall, and Amgen shall also have the right to instead provide any such
manufacturing information directly to the relevant Governmental Authority
(including by provision of a drug master file) if such provision will satisfy
such requirement (in order to better protect the confidentiality of such
information). In the event of an order of a Governmental Authority having
jurisdiction in the Territory mandating a Recall, the Party having the right to
control such a Recall pursuant to subsection 4.16.1 (Collaborator Right) or
4.16.2 (Amgen Right) shall promptly comply with such order with written notice
to the other Party.

 

  4.16.1. Collaborator Right. Collaborator shall have the sole right to control
a Recall of Dmab in Collaborator Indications in the Territory. Collaborator
shall maintain complete and accurate records of any Recall it has the right to
control pursuant to this Section 4.16 (Recalls) for such periods as may be
required by Law, but in any event for no less than [*].

 

  4.16.2. Amgen Right. Amgen shall have the sole right to control a Recall of
Dmab outside Collaborator Indications in the Territory (and outside the
Territory in all indications). Amgen shall maintain complete and accurate
records of any Recall it has the right to control pursuant to this Section 4.16
(Recalls) for such periods as may be required by Law, but in any event for no
less than [*].

 

4.17. Cooperation Generally. Subject to the oversight of the Development
Committee, the Parties shall provide each other with any cooperation reasonably
requested by the other with respect to the development of Dmab in the Territory.

 

4.18.

Transition in Oncology Development. Notwithstanding anything in this Agreement
to the contrary, the Parties shall cooperate with respect to the conduct of the
Ongoing Oncology Study in the Territory as follows: The Parties have [*] to the
Ongoing Oncology Study [*] such Ongoing Oncology Study [*] and the Parties both
recognize

 

Page 28 of 65



--------------------------------------------------------------------------------

 

[*] Amgen shall [*] the Ongoing Oncology Study. To the extent Amgen is [*]
Collaborator, [*] of the Ongoing Oncology Study [*]. If [*], Amgen and
Collaborator shall [*]. Amgen shall have the right to continue to [*] until
Amgen and Collaborator [*]. From and after the Effective Date, Collaborator
shall [*] the Sites [*] and [*] as may be agreed hereunder (including the
[*]). As provided in Section 4.7 (Global Development), the Ongoing Oncology
Study shall be conducted strictly in accordance with Amgen’s global development
plan and protocols for such trials, as in effect at the relevant time, as
communicated by Amgen to Collaborator [*].

 

5. COMMERCIALIZATION

 

5.1. Operational Control in Collaborator Indications. Collaborator shall have
operational responsibility for commercialization of Dmab in the Territory in
Collaborator Indications. Collaborator shall commercialize Dmab in all
Collaborator Indications in the Territory in accordance with the then-current
commercialization plan approved by the Commercialization Committee. Collaborator
shall promote and commercialize Dmab using only professional and well-trained
employees of Collaborator, and shall not utilize a contract sales organization
in connection with Dmab without Amgen’s prior written approval. Subject to the
foregoing, with respect to Collaborator Indications in the Territory,
Collaborator’s responsibilities shall include: (a) determination of commercial
strategies (e.g., strategies for branding, product positioning, pre-launch
activities (e.g., market research), launch and post-launch marketing and
promotion, pricing and reimbursement and field sales force optimization);
(b) determination of packaging and labeling (provided, however, that Amgen shall
have the right to participate in any discussions with Governmental Authorities
with respect to labeling in accordance with Section 4.15.1 (Collaborator
Responsibility)); (c) creation of promotional materials regarding Dmab which are
intended for distribution to Third Parties (including medical professionals) and
to Collaborator’s sales force (subject to Section 3.8 (Trademark Quality
Standards)); (d) determining and conducting promotion activities; and
(e) conducting sales, distribution and medical affairs activities, including
booking sales (i.e., recognizing all revenues), taking orders and distributing,
contracting, handling of returns, handling all aspects of order processing,
invoicing and collecting, warehousing, documenting inventory and receivables and
collecting prescription tracking, call reporting, handling data regarding sales
to hospitals and other end users and handling all other customer service-related
functions. Collaborator shall be solely responsible for its costs incurred in
its commercialization of Dmab.

 

5.2.

Amgen Co-Promotion Right. Amgen shall have the right, upon [*] written notice
[*] to co-promote Dmab in one or more Collaborator Indications in the Territory
at any time [*]. Collaborator shall provide Amgen any information reasonably
requested by Amgen to allow Amgen to consider whether to exercise such option.
Should Amgen elect to co-promote Dmab in one or more Collaborator Indications in
the Territory, it shall elect to provide up to [*] percent ([*]%) of the details
for such indication, and Amgen’s notice of exercise of its option shall specify
the percentage of total details (up to such maximum) that Amgen desires to
perform for such indication. The Parties shall cooperate to allocate details
between them on an equitable basis in good faith, taking into account geography,
settings, provider category and detailing position, as well as

 

Page 29 of 65



--------------------------------------------------------------------------------

 

Amgen’s sales force composition and strategic focus in the Territory so as not
to unreasonably interfere with Collaborator’s commercialization activities
hereunder. Collaborator shall pay Amgen [*]. Amgen shall have the right to
terminate its co-promotion activities by ninety (90) days notice to
Collaborator, and the Parties shall cooperate to transition such activities to
Collaborator with a minimum of disruption. At the request of either Party, the
Parties shall enter into a written agreement detailing the terms and conditions
of such co-promotion effort.

 

5.3. Operational Control in Amgen Additional Indications. Amgen shall have
operational responsibility for commercialization of Dmab in the Territory in any
Amgen Additional Indications in accordance with the then-current
commercialization plan approved by the Commercialization Committee. Amgen shall
promote and commercialize Dmab using only professional and well-trained
employees of Amgen, and shall not utilize a contract sales organization in
connection with Dmab without Collaborator’s prior written approval. Subject to
the foregoing, with respect to any Amgen Additional Indications being
commercialized in the Territory, Amgen’s responsibilities shall include:
(a) determination of commercial strategies (e.g., strategies for branding,
product positioning, pre-launch activities (e.g., market research), launch and
post-launch marketing and promotion, pricing and reimbursement and field sales
force optimization); (b) determination of packaging and labeling (provided,
however, that Collaborator shall have the right to participate in any
discussions with Governmental Authorities with respect to labeling in accordance
with Section 4.15.2 (Amgen Responsibility)); (c) creation of promotional
materials regarding Dmab which are intended for distribution to Third Parties
(including medical professionals) and to Amgen’s sales force (subject to
Section 3.8 (Trademark Quality Standards)); (d) determining and conducting
promotion activities; and (e) conducting sales, distribution and medical affairs
activities, including booking sales (i.e., recognizing all revenues), taking
orders and distributing, contracting, handling of returns, handling all aspects
of order processing, invoicing and collecting, warehousing, documenting
inventory and receivables and collecting prescription tracking, call reporting,
handling data regarding sales to hospitals and other end users and handling all
other customer service-related functions. Except as set forth in Section 5.2
(Amgen Co-Promotion Right), Amgen shall be solely responsible for its costs
incurred in its commercialization of Dmab.

 

5.4. Commercialization Outside the Territory. Amgen shall be solely responsible
for the commercialization of Dmab for all indications outside the Territory and
the costs thereof, and Collaborator shall have no rights with respect thereto.

 

5.5. Compliance with Laws, Regulations and Guidelines. Each Party agrees to
comply with Law with respect to the development and commercialization of Dmab in
the Territory. Neither Party shall be required to undertake any activity
relating to the commercialization of Dmab in the Territory that it believes, in
good faith, may violate any Law.

 

5.6. Cooperation Generally. Subject to the oversight of the Commercialization
Committee, the Parties shall cooperate generally with respect to the
commercialization of Dmab in the Territory.

 

Page 30 of 65



--------------------------------------------------------------------------------

6. COLLABORATOR AND AMGEN ADDITIONAL INDICATIONS

 

6.1. Reasonably Diligent Efforts. Collaborator shall use Reasonably Diligent
Efforts to develop, obtain Regulatory Approval for and commercialize Dmab in all
Collaborator Indications in the Territory, and it shall be a material breach of
this Agreement for Collaborator to fail to do so. The Parties acknowledge that
[*]. With respect to the development of Dmab [*], Reasonably Diligent Efforts
shall be [*].

 

6.2. Additional Indications.

 

  6.2.1.  Amgen Developed Indications. Within ninety (90) days of Amgen’s
written request, Collaborator shall inform Amgen in writing of whether or not it
intends to develop and commercialize Dmab in the Territory in an indication
which is then subject to clinical development by Amgen outside the Territory,
but other than a Collaborator Indication. Amgen shall provide Collaborator with
all information reasonably requested by Collaborator reasonably necessary to
enable Collaborator to make such determination. Should Collaborator elect in
writing to do so during such ninety (90) day period, then such indication shall,
from that point forward, be a Collaborator Indication. Should Collaborator
notify Amgen that it does not intend to so develop and commercialize Dmab for
such indication (or fail to timely respond to Amgen’s request), then such
indication shall become an “Amgen Additional Indication.”

 

  6.2.2.  Collaborator Proposed Indications. Should Collaborator wish to develop
or commercialize Dmab in the Territory in an indication other than a
Collaborator Indication or an Amgen Additional Indication, it shall request
Amgen’s written approval thereof and the Parties shall discuss in good faith
expansion of the definition of Collaborator Indications to include such
indication. Collaborator shall provide Amgen any information reasonably
requested by Amgen in order to allow Amgen to understand the circumstances and
relevant factors with respect to such request. Amgen shall approve the expansion
of such definition unless Amgen reasonably believes that [*]. Should the Parties
so agree in writing, then such indication shall, from such point forward, be a
Collaborator Indication. Any such approved development shall be subject to [*].
Collaborator shall not [*].

 

7. MANUFACTURE AND SUPPLY

 

7.1. Manufacturing Rights. No rights are granted to Collaborator hereunder to
manufacture Dmab or to obtain Dmab from any entity other than Amgen or its
designee. Collaborator shall not manufacture Dmab or obtain Dmab from any entity
other than Amgen or its designee.

 

7.2. Supply Agreement. The Parties (or their Affiliates) intend to enter into a
supply agreement for the commercial supply of Dmab (materially consistent with
the Supply Agreement Term Sheet Schedule attached hereto) subsequent to the
Effective Date, and shall, upon the request of either Party, negotiate in good
faith to do so. In the event of any conflict between this Agreement and such
supply agreement, this Agreement shall control.

 

Page 31 of 65



--------------------------------------------------------------------------------

7.3. Responsibility for Regulatory Filings with Respect to Manufacturing. Amgen
shall be solely responsible for the preparation and submission of all regulatory
filings required to be filed with any Governmental Authority in the Territory
with respect to the manufacture of Dmab provided to Collaborator by Amgen
pursuant to the supply agreement to be entered into by the Parties pursuant to
Section 7.2 (Supply Agreement) (including with respect to the use of any
contract manufacturer to produce such Dmab). Collaborator shall provide Amgen
any cooperation reasonably requested by Amgen in connection with any such
filings, and Amgen shall reimburse all reasonable, documented, out-of-pocket
expenses incurred by Collaborator in connection with such cooperation.

 

8. PAYMENT

 

8.1. License Payments by Collaborator. In consideration of the rights granted by
Amgen to Collaborator hereunder, Collaborator shall make the following payments
to Amgen;

 

  8.1.1.  License Fee. Collaborator shall pay Amgen a non-refundable,
non-creditable license fee in the amount of $20,000,000 within ten (10) days
after the Effective Date.

 

  8.1.2.  Milestone Payments. In addition to the license fee, Collaborator shall
pay Amgen the following non-refundable, non-creditable development and
commercial milestone payments as set forth below, in each case within thirty
(30) days after the occurrence of the corresponding event:

 

Milestone Event

   Payment
Amount  

[*]

   $ [ *]

[*]

   $ [ *]

[*]

   $ [ *]

 

8.2. License Payments by Amgen. In consideration of the licenses granted by
Collaborator to Amgen pursuant to Sections 3.3 (Licensed Collaborator Patents)
and 3.4 (Licensed Collaborator Know-How) hereunder, Amgen shall make the
following payments to Collaborator:

 

  8.2.1.  License Fee. Amgen shall pay Collaborator a non-refundable,
non-creditable license fee in the amount of $[*] within ten (10) days after the
substantial completion of the transfer from Collaborator to Amgen of the
documents, filings and other information, certificates, instruments and
documents related to the Licensed Collaborator Patents as required pursuant to
Section 10.2.1.

 

Page 32 of 65



--------------------------------------------------------------------------------

  8.2.2.  Milestone Payments. Amgen shall pay Collaborator the following
non-refundable, non-creditable milestone payments as set forth below, in each
case within thirty (30) days after the first occurrence of the following events
with respect to Dmab:

 

Milestone Event

   Payment
Amount  

The sooner to occur of: (i) Regulatory Approval of Dmab [*]; and (ii) Regulatory
Approval of Dmab [*].

   $ [ *]

The sooner to occur of: (i) Regulatory Approval of Dmab [*] in [*]; and (ii)
Regulatory Approval of Dmab [*] in [*].

   $ [ *]

 

 

8.2.3.

 Maintenance Payments. In order to maintain the license rights granted by
Collaborator to Amgen pursuant to Sections 3.3 (Licensed Collaborator Patents)
and 3.4 (Licensed Collaborator Know-How), Amgen shall be required to make
maintenance fee payments as set forth in the table below. Should Amgen fail to
make any such payment when due, Collaborator shall have the right to terminate
the licenses granted to Amgen pursuant to such Sections 3.3 (Licensed
Collaborator Patents) and 3.4 (Licensed Collaborator Know-How) by thirty
(30) days written notice to Amgen, as Collaborator’s sole and exclusive remedy
with respect to such failure to pay. Such termination shall be automatically
effective as of the thirty-first (31st) day following Amgen’s receipt of such
notice unless Amgen has cured by making the required payment within such thirty
(30) day period, in which case such termination notice shall be of no force or
effect. As of the effective date of termination of Amgen’s licenses pursuant to
such Sections 3.3 (Licensed Collaborator Patents) and 3.4 (Licensed Collaborator
Know-How), Amgen’s payment obligations pursuant to this Section 8.2 (License
Payments by Amgen) shall terminate.

 

Maintenance Payment Amount

   Payment
Due Date  

$ [*]

   [ *]

$ [*]

   [ *]

$ [*]

   [ *]

 

  8.2.4.  Payments Survive. The Parties acknowledge that Amgen’s payment
obligations pursuant to this Section 8.2 (License Payments by Amgen) are in
consideration of Collaborator’s grants of license to Amgen pursuant to Sections
3.3 (Licensed Collaborator Patents) and 3.4 (Licensed Collaborator Know-How),
which licenses are perpetual and irrevocable (except as set forth in
Section 8.2.3 (Maintenance Payments)) and which survive any termination of this
Agreement. The payment obligations of this Section 8.2 (Amgen Payments) shall
therefore likewise survive any such termination or expiration of this Agreement
(without prejudice to Collaborator’s termination rights pursuant to
Section 8.2.3 (Maintenance Payments); and without prejudice to the last sentence
of Section 8.2.3 (Maintenance Payments)).

 

Page 33 of 65



--------------------------------------------------------------------------------

8.3. Royalty Payments.

 

  8.3.1.  Collaborator Payments to Amgen. Collaborator shall pay Amgen the
following royalty amounts with respect to annual Collaborator Net Sales during
the Term:

 

Annual Net Sales Amount

   Royalty
Percentage  

That portion of aggregate annual Collaborator Net Sales (across all indications)
less than $[*]

   [ *]%

That portion of aggregate annual Collaborator Net Sales (across all indications)
equal to or in excess of $[*]

   [ *]%

 

 

8.3.2.

 Calculation of Royalty Tiers. A fiscal year beginning on April 1st and ending
on March 31st shall be used for the purposes of calculating annual Collaborator
Net Sales in the determination of royalty amounts payable pursuant to
Section 8.3.1 (Collaborator Payments to Amgen).

 

  8.3.3.  Amgen Payments to Collaborator. Amgen shall pay Collaborator [*]% of
Amgen Net Sales during the Term as royalty amounts.

 

  8.3.4.  No Royalty on Amgen Sales Outside Territory. For the avoidance of
doubt, no royalty and, except as expressly provided in Section 8.2.2 (Milestone
Payments), no other payments shall be owed by Amgen to Collaborator with respect
to development, receipt of any Regulatory Approval, or sales of Dmab by or on
the account of Amgen, its Affiliates or licensees outside the Territory for any
indication.

 

8.4. Appropriate Measure of Value. Each of the Parties acknowledges that the
value provided by the other hereunder is comprised of many related items,
including intellectual property of various types, access to development and
commercial expertise, clinical data and other financial and non-financial
consideration and that the royalties set forth in Section 8.3 (Royalty Payments)
are intended to capture such value as an aggregate. Therefore the increase,
decrease or lapse of any particular items or rights shall not affect the amount
of such royalty, and the Parties agree that both the amount and duration of the
royalties set forth in this Section are reasonable.

 

8.5. Calculation of Net Sales. In calculating Net Sales:

 

  8.5.1.  Free Products. Any disposal of Dmab at no charge for, or use of Dmab
without charge in, clinical or preclinical trials, given as free samples, or
distributed at no charge to patients unable to purchase the same shall not be
included in Net Sales.

 

  8.5.2.

 Bundled Products. Where Dmab is sold in a Bundle, then for the purposes of
calculating the Net Sales under this Agreement, such Dmab shall be deemed to be
sold for an amount equal to (X÷Y) × Z, where: X is the average sales price
during the applicable reporting period generally achieved for Dmab in the
Territory; Y is the sum of the average sales price during the applicable
reporting period generally achieved in the Territory, when sold alone, by each
pharmaceutical product included in the Bundle; and Z equals the price at which
the Bundle was actually sold. In the event that Dmab or one or more of the

 

Page 34 of 65



--------------------------------------------------------------------------------

 

other pharmaceutical products in the Bundle are not sold separately, the Parties
shall confer in good faith to determine an equitable fair market price to apply
to such bundled Dmab.

 

8.6. Reports. Beginning with the Calendar Quarter after the First Commercial
Sale of Dmab in the Territory and thereafter for each Calendar Quarter in which
royalties are payable until the expiration of the Payor Party’s obligation to
pay royalties hereunder, royalty payments and reports of the sale of Dmab for
each Calendar Quarter will be calculated and delivered by the Payor Party to the
Payee Party under this Agreement within forty-five (45) days of the end of each
such Calendar Quarter. In addition, such reports for the first Calendar Quarter
of each Calendar Year shall be delivered by the Payor Party to the Payee Party
within five (5) business days of the end of such Calendar Quarter using the best
estimate of the Payor Party, with a final report (and the accompanying royalty
payments) sent no later than forty-five (45) days of the end of such Calendar
Quarter. Each payment of royalties will be accompanied by a report of Net Sales
of Dmab stating: (a) Net Sales of Dmab by or on behalf of the Payor Party during
the applicable Calendar Quarter (detailed with gross invoiced amounts,
deductions and Net Sales); and (b) a calculation of the royalty payment due from
the Payor Party hereunder for such Calendar Quarter. Any reports which contain
currency conversions shall provide the details and background information used
to calculate such conversions.

 

8.7. No Wrongful Reductions. The Payor Party shall not attempt to reduce
compensation rightly due to the Payee Party hereunder by shifting compensation
otherwise payable to the Payor Party from a Third Party with respect to Dmab to
another product or service for which no royalties are payable by it hereunder.

 

8.8. Development Cost Sharing. In addition to the other payments referenced
herein, Collaborator shall pay to Amgen a share of Amgen Development Costs
including those for the third Calendar Quarter of 2007 and thereafter:

 

  8.8.1.  Amounts. Collaborator’s share of Amgen Development Costs shall be as
set forth in the below table, subject in each case to the maximum amounts
described in Section 8.8.2 (Maximum Payments):

 

Calendar Year

   Collaborator Share  

2007-2009

   [ *]%

2010 and thereafter

   [ *]%

 

  8.8.2.

 Maximum Payments. Notwithstanding the foregoing, Collaborator’s payment
obligations pursuant to this Section 8.8 (Development Cost Sharing) shall be
subject to a maximum payment as set forth below for each Calendar Year (each, an
“Annual Maximum”). In addition, total, aggregate amounts payable by Collaborator
pursuant to this Section 8.8 (Development Cost Sharing) shall not exceed $[*]
(the “Aggregate Maximum”). In the event the amount otherwise payable in a
Calendar Quarter (“Q1; Q2; Q3 or Q4”, as appropriate) would exceed: [*] (the
“Quarterly Maximum”) then Collaborator shall pay only such Quarterly Maximum.
Since there will be only two quarterly payments by Collaborator in 2007 (due to
the Effective Date of this Agreement occurring

 

Page 35 of 65



--------------------------------------------------------------------------------

 

during Q3 of 2007), the Quarterly Maximum for Q3 of 2007 shall be [*] of the
Annual Maximum for 2007, and the Quarterly Maximum for Q4 of 2007 shall be the
Annual Maximum for 2007 less the amount paid by Collaborator pursuant to this
section for Q3 of 2007. No [*] the Annual Maximum for a particular Calendar Year
nor [*] the Quarterly Maximum for a particular Calendar Quarter shall [*]. No
amounts in excess of the Aggregate Maximum shall be payable by Collaborator
pursuant to this Section 8.8 (Development Cost Sharing).

 

Calendar Year

   Annual
Maximum  

2007

   $ [ *]

2008

   $ [ *]

2009

   $ [ *]

Aggregate Maximum

   $ [ *]

 

  8.8.3.  Reports. Within thirty (30) days of the end of each Calendar Quarter,
Amgen shall provide Collaborator with a report specifying in reasonable detail
the Amgen Development Costs incurred or paid by Amgen in such Calendar Quarter,
as well as any other costs for which Amgen is entitled reimbursement hereunder
(such as those incurred pursuant to Section 4.18 (Transition in Oncology
Development)). In addition, for the first Calendar Quarter of each Calendar Year
Amgen shall provide Collaborator a non-binding estimate of Collaborator’s share
of Amgen Development Costs, as well as any other costs for which Amgen is
entitled reimbursement hereunder (such as those incurred pursuant to
Section 4.18 (Transition in Oncology Development)) for such Calendar Quarter
within five (5) business days of the end of such Calendar Quarter. Amgen
Development Costs may be attributed by Amgen to either the Calendar Quarter in
which they are paid or incurred, but no amount shall be attributed to more than
one Calendar Quarter.

 

  8.8.4.  Payments. Collaborator shall pay Amgen its share of Amgen Development
Costs in accordance with Section 8.10 (Payment Method) within thirty (30) days
of receiving Amgen’s report pursuant to Section 8.8.3 (Reports). For the
avoidance of doubt, except as expressly set forth in Section 15.3.3 (Development
Cost Share), Collaborator’s payment obligation with respect to Amgen Development
Costs shall remain in effect until the Aggregate Maximum has been paid in full.

 

  8.8.5.  Example. The Development Costs Example Schedule sets forth an example
of the calculation of Collaborator’s share of Amgen Development Costs.

 

8.9. No Other Compensation. Other than as explicitly set forth (and as
applicable) in this Agreement, neither Party shall be obligated to pay any
additional fees, milestone payments, royalties or other payments of any kind to
the other under this Agreement.

 

8.10.

Payment Method. All payments made hereunder between the Parties shall be made in
U.S. Dollars except as set forth in Section 8.13 (Blocked Currency). The Payor
Party shall pay all sums due hereunder by check, wire transfer, or electronic
funds transfer

 

Page 36 of 65



--------------------------------------------------------------------------------

 

(EFT) in immediately available funds. Each Party will promptly notify the other
Party of the appropriate account information to facilitate any such payments.
Regardless of the amounts of any royalties or other payments due under this
Agreement or any other agreement between the Parties or their Affiliates, all
amounts payable under this Agreement shall be paid in full (subject to
Section 8.15 (Withholding) and Section 8.16 (VAT)).

 

8.11. Change in Accounting Periods. From time to time, either Party may change
its company-wide (or Territory-wide) accounting and financial reporting
practices from Calendar Quarters and Calendar Years to fiscal quarters and
fiscal years or vice versa. If a Party notifies the other of a change in its
accounting and financial reporting practices from Calendar Quarters and Calendar
Years to fiscal quarters and fiscal years or vice versa, then thereafter,
beginning with the period specified in the notice, the payment, reporting and
other obligations of such Party hereunder related to Calendar Quarters and
Calendar Years shall be deemed satisfied by compliance therewith in accordance
with the new reporting periods (fiscal reporting periods or calendar reporting
periods, as the case may be) instead of the previously utilized reporting
periods. The Parties shall cooperate in good faith to minimize any disruption
caused by any such change. Notwithstanding the foregoing, any change in
Collaborator’s accounting periods shall not affect the timing or amount of
Collaborator’s payment obligations pursuant to Section 8.8 (Development Cost
Sharing).

 

8.12. Audits. The Payor Party shall keep complete and accurate records
pertaining to the development and sale of Dmab in the Territory in sufficient
detail to permit the Payee Party to confirm the accuracy of all payments due
hereunder, and such records shall be open (in such form as may be available or
reasonably requested by a certified public accountant in accordance with this
Section 8.12 (Audits)) to inspection for [*] following the end of the period to
which they pertain. The Payee Party shall have the right, at its own expense, to
have an independent, certified public accountant, selected by such Payee Party
review the records of the Payor Party upon reasonable notice (which shall be no
less than thirty (30) days prior written notice) and during regular business
hours. Upon request, the accountant shall execute a confidentiality agreement
reasonably required by the Payor Party. The report of such accountant shall be
made available to both Parties simultaneously, promptly upon its completion. The
Payee Party’s audit rights with respect to any Calendar Year shall expire [*]
after the end of such year and the books and records for any particular Calendar
Year shall only be subject to one (1) audit. Should the inspection lead to the
discovery of a discrepancy to the Payee Party’s detriment, then the Payor Party
shall pay to the Payee Party the amount of the discrepancy plus interest accrued
at the Contract Interest Rate, compounded daily from the day the relevant
payment(s) were due. Should the inspection lead to the discovery of a
discrepancy to the Payor Party’s detriment, then the Payee Party shall pay to
the Payor Party the amount of the discrepancy without interest. The Payee Party
shall pay the full cost of the inspection unless the discrepancy is to the Payee
Party’s detriment and is greater than [*] percent ([*]%) of the amount actually
paid for the audited period, in which case the Payor Party shall pay the cost of
such inspection.

 

8.13.

Blocked Currency. If at any time legal restrictions in the Territory prevent the
prompt remittance of any payments with respect to sales therein, the Payor Party
shall have the

 

Page 37 of 65



--------------------------------------------------------------------------------

 

right and option to make such payments by depositing the amount thereof in local
currency to the Payee Party’s account in a bank or depository in the Territory.

 

8.14. Taxes. All Taxes levied on account of a payment made by a Payor Party to a
Payee Party pursuant to this Agreement will be the responsibility of and paid by
the Payee Party or shall be subject to the withholding and remittance provisions
of Section 8.15 (Withholding).

 

8.15. Withholding. In the event that Laws require a Payor Party to withhold
Taxes with respect to any payment to be made by such Party to the Payee Party
pursuant to this Agreement, the Payor Party will withhold such Taxes from the
amount due and furnish the Payee Party with proof of payment of such Taxes. The
Payor Party will provide reasonable assistance to the Payee Party in its efforts
to claim an exemption of Taxes, obtain a refund of Taxes withheld, or obtain a
credit with respect to such Taxes paid. In order for the Payee Party to secure
an exemption from, or a reduction in, any withholding of Taxes, the Payee Party
shall provide to the Payor Party such forms as reasonably required for each type
of payment to be made pursuant to the Agreement for which an exemption from, or
a reduction in, any withholding of Taxes is claimed. Each Party shall provide
the other any cooperation reasonably requested to minimize any withholding
obligation (e.g., by providing the necessary tax forms upon request).

 

8.16. VAT. All payments due a Payee Party from a Payor Party pursuant to this
Agreement shall be paid exclusive of any VAT (which, if applicable, shall be
payable by the Payor Party upon receipt of a valid VAT invoice).

 

8.17. Late Payment. Any payments or portions thereof due hereunder which are not
paid when due shall bear interest at the Contract Interest Rate, compounded
daily, calculated on the number of days such payment is delinquent. This
Section 8.17 (Late Payment) shall in no way limit any other remedies available
to either Party.

 

8.18. Third Party Royalties. Except as expressly set forth in Sections 8.15
(Withholding) and 8.16 (VAT), neither Party shall have the right to make any
deduction from amounts otherwise payable pursuant to this Agreement on account
of any royalty or other amount payable to any Third Party.

 

9. SETTLEMENT OF PATENT DISPUTES

 

9.1.

Settlement. The Parties hereby intend that this Agreement fully and finally
dispose, compromise and settle any and all patent disputes between Collaborator
and its Affiliates, and its and their successors and assigns, and Amgen and its
Affiliates, and its and their successors and assigns, with respect to the
Settled Patents. [*] In consideration of this settlement, the Parties hereby
agree as follows: Collaborator covenants that neither it, its Affiliates nor
sublicensees, nor its or their successors or assigns will [*] the Territory.
Collaborator, for itself, its Affiliates and each of its and their successors
and assigns, hereby [*] the Territory. Amgen covenants that neither it, its
Affiliates nor sublicensees, nor any of its or their successors or assigns will
initiate or file, or request, assist or cause any Third Party to [*] the
Territory. Amgen, for itself, its Affiliates and each of its and their
successors and assigns, hereby [*] the Territory. The foregoing [*] in this
Section 9.1 (Settlement) are subject to the Parties’ respective rights to
control preparation, filing (including filing for correction of claims or
specifications),

 

Page 38 of 65



--------------------------------------------------------------------------------

 

prosecution, maintenance, defense (including responses to patent office
communications, office actions, oppositions, interferences and challenges) and
enforcement of the Settled Patents as specified in Article 10 (Intellectual
Property) (following expiration or termination of this Agreement, as may be
modified by the provisions of Article 15 (Term and Termination)), and the
exercise of a Party’s rights in accordance with Article 10 (Intellectual
Property) (as may be so modified following expiration or termination of this
Agreement) shall not be deemed a breach of the [*] under this Section 9.1
(Settlement).

 

10. INTELLECTUAL PROPERTY

 

10.1. Ownership. Except to the extent expressly specified to the contrary in
this Agreement: (i) each Party shall retain and own all right, title, and
interest in and to all patent rights, trade secrets, proprietary rights and
other intellectual property rights conceived or created solely by such Party;
(ii) the Parties shall jointly own all right, title, and interest in and to all
patent rights, trade secrets, proprietary rights and other intellectual property
rights conceived or created jointly by the Parties and, subject to the
provisions of this Agreement (including those licenses granted pursuant to
Article 3 (Grant of License)), neither Party shall have any duty to account or
obtain the consent of the other Party (such consent deemed given hereunder) in
order to exploit or license such intellectual property rights; and
(iii) inventorship and authorship of any invention or work of authorship
conceived or created by either Party, or jointly by the Parties, shall follow
the rules of the U.S. Patent and Trademark Office and the Laws of the United
States (without reference to any conflict of law principles).

 

10.2. Transition and Cooperation.

 

  10.2.1.  Transition. [*] The Parties shall cooperate to promptly transition
such documents, filings and other information, execute all agreements,
certificates, instruments and documents, and take such other actions, in each
case as necessary or reasonably requested by the other Party to effectuate such
transition of control consistent with this Article 10 (Intellectual Property).

 

  10.2.2.  Cooperation. Each Party shall provide the Party in control [*] and
the controlling Party shall reimburse the assisting Party’s reasonable,
documented out-of-pocket expenses incurred in connection therewith. Without
limiting the foregoing, if reasonably necessary for standing or to satisfy other
requirements to file, pursue or maintain an action in accordance with this
Article 10 (Intellectual Property), a non-controlling Party will join such
action at the controlling Party’s request, and the controlling Party shall
reimburse the non-controlling Party’s reasonable, documented out-of-pocket
expenses incurred in connection therewith. Each Party shall, upon the request of
the other Party, execute all agreements, certificates, instruments and documents
necessary to enable the requesting Party to evidence, register, protect or
perfect its rights hereunder, including short-form licenses and other documents
necessary to register its licenses with the United States Patent and Trademark
Office, and corresponding offices in other countries.

 

Page 39 of 65



--------------------------------------------------------------------------------

10.3.  Prosecution and Maintenance.

 

  10.3.1. In Territory.

 

  10.3.1.1.  Collaborator [*] Prosecution. Collaborator shall control, itself or
through outside counsel reasonably acceptable to the Parties and directed by
Collaborator, the preparation, filing (including filing for correction of claims
or specifications), prosecution, maintenance and defense (including responses to
patent office communications, any office actions, oppositions, interferences and
challenges (whether before a patent authority or judicial body) related thereto)
in the Territory [*] at Collaborator’s expense, as well as preparation and
filing for any patent term extensions or similar protections therefor.[*]

 

  10.3.1.2.  Amgen [*] Prosecution. [*] Amgen may, upon written notice to
Collaborator and at Amgen’s sole cost, control the preparation, filing
(including filing for correction of claims or specifications), prosecution,
maintenance and defense (including responses to patent office communications,
any office actions, oppositions, interferences and challenges related thereto)
of such item within the Territory Patents and Trademarks thereafter in
accordance with this Section 10.3.1.2 (Amgen [*] Prosecution) (any item so
assumed, an “Amgen Assumed Item”). Amgen shall control, itself or through
outside counsel reasonably acceptable to the Parties and directed by Amgen, the
preparation, filing (including filing for correction of claims or
specifications), prosecution, maintenance and defense (including responses to
patent office communications, any office actions, oppositions, interferences and
challenges related thereto) of Amgen Assumed Items in the Territory, at Amgen’s
expense, as well as preparation and filing for any patent term extensions or
similar protections therefor.[*].

 

  10.3.2.  Outside Territory. Amgen shall control and be solely responsible for
the preparation, filing (including filing for correction of claims or
specifications), prosecution, maintenance, defense (including responses to
patent office communications, any office actions, oppositions, interferences and
challenges (whether before a patent authority or judicial body) related thereto)
and all other actions with respect to its patent rights, trademark rights and
other intellectual property outside the Territory, at its sole cost and expense.
Amgen shall control and be solely responsible for the preparation, filing
(including filing for correction of claims or specifications), prosecution,
maintenance, defense (including responses to patent office communications, any
office actions, oppositions, interferences and challenges (whether before a
patent authority or judicial body) related thereto) and all other actions with
respect to [*].

 

10.4.

 Defense and Settlement of Third Party Claims. If a Third Party asserts that a
patent right or other right owned by it is infringed by the manufacture, use,
sale or importation [*] by a Party (the “Defending Party”), the Defending Party
shall have the sole right to defend against any such assertions at its sole
cost. If such Third Party asserts that a patent right or other right owned by it
is infringed by the manufacture, use, sale or

 

Page 40 of 65



--------------------------------------------------------------------------------

 

importation [*] by both of the Parties, then the Parties shall meet and confer,
and both Parties shall have the sole right to defend against any such assertions
with respect to its activities at their respective sole cost. The other Party
shall assist the Defending Party and cooperate in any such litigation at the
Defending Party’s request, and the Defending Party shall reimburse such other
Party any reasonable, documented, out-of-pocket costs incurred in connection
therewith. Subject to such control, the other Party may join any defense and
settlement pursuant to this Section 10.4 (Defense and Settlement of Third Party
Claims), with its own counsel at its sole cost. Regardless of which Party is the
Defending Party (or if both Parties are a Defending Party), the Defending Party
shall seek and reasonably consider the other Party’s comments before determining
the strategy for such matter. Without limiting the foregoing, the Defending
Party shall keep the other Party advised of all material communications, actual
and prospective filings or submissions regarding such action, and shall provide
the other Party copies of and an opportunity to review and comment on any such
communications, filings and submissions. [*] The Defending Party shall not
settle or consent to the entry of any judgment in any enforcement action
hereunder without the other Party’s prior written consent, not to be
unreasonably withheld or delayed. Each Party shall keep the other reasonably
informed of all claims and actions governed by this Section 10.4 (Defense and
Settlement of Third Party Claims).

 

10.5. Enforcement.

 

  10.5.1.  In Territory. Each Party shall promptly notify the other Party in
writing if it reasonably believes that any [*] are infringed or misappropriated
by a Third Party in the Territory.

 

  10.5.1.1.  Collaborator [*] Enforcement. [*]

 

  10.5.1.2.  Amgen [*] Enforcement. [*]

 

  10.5.2.  Outside Territory. [*]

 

10.6. Allocation of Recoveries. All Recoveries shall first be applied to
reimbursement of the unreimbursed legal fees and expenses reasonably incurred by
the Parties in the action from which such Recovery was received on a pro rata
basis. Any Recoveries that are left over after such reimbursement shall be
allocated between the Parties [*] percent ([*]%) to Collaborator and [*] percent
([*]%) to Amgen. Amgen shall have the sole right to retain any and all
recoveries with respect to the enforcement of any Amgen intellectual property or
proprietary right, Licensed Collaborator Patents, Licensed Collaborator Know-How
or Joint Patents outside the Territory. After any termination or expiration of
this Agreement, Amgen shall have the right to retain one hundred percent
(100%) of any Recoveries left over after reimbursement of costs.

 

10.7.

Patent Term Extensions. Each Party shall provide reasonable assistance to the
other Party (Amgen to Collaborator with respect to Licensed Amgen Patents and
Collaborator to Amgen with respect to Licensed Collaborator Patents) in
connection with obtaining SPCs to Licensed Amgen Patents and Licensed
Collaborator Patents consistent with the rights of the other Party to control
such matters as specified in Section 10.3 (Prosecution and Maintenance). To the
extent reasonably and legally required in order to obtain any such SPC in a
particular country, each Party shall make available to the

 

Page 41 of 65



--------------------------------------------------------------------------------

 

other a copy of the necessary documentation to enable such other Party to use
the same for the purpose of obtaining the SPC in such country.

 

10.8. Employee Agreements. Prior to beginning work relating to any aspect of the
subject matter of this Agreement and/or being given access to Licensed Amgen
Know-How or Licensed Collaborator Know-How or Confidential Information of the
other Party, each employee, consultant or agent of Collaborator or Amgen,
respectively, shall have signed or shall be bound to a non-disclosure and
invention assignment agreement pursuant to which each such person shall agree to
comply with all of the obligations of Collaborator or Amgen, as appropriate,
substantially including: (i) promptly reporting any Information, as appropriate;
(ii) assigning to Collaborator or Amgen, as appropriate, all of his or her
right, title and interest in and to any such Information; (iii) cooperating in
the preparation, filing, prosecution, maintenance, enforcement and defense of
any intellectual property rights; (iv) performing all acts and signing,
executing, acknowledging and delivering any and all papers, documents and
instruments required for effecting the obligations and purposes of this
Agreement; and (v) abiding by the obligations of confidentiality and non-use set
forth in this Agreement. It is understood and agreed that any such
non-disclosure and invention assignment agreement need not be specific to this
Agreement, and that the operation of a collective employment policy sufficient
to achieve the intent of the foregoing shall be sufficient to satisfy such
obligation. Each Party shall be responsible for any compensation and any other
payments due to its own inventors of any patent right.

 

10.9. Patent Marking. Dmab marketed and sold by Collaborator hereunder shall be
marked with appropriate patent numbers or indicia of Licensed Amgen Patents, to
the extent permitted by Law in the Territory. Dmab marketed and sold by Amgen
hereunder in the Territory shall be marked with appropriate patent numbers or
indicia of Licensed Collaborator Patents, to the extent permitted by Law in the
Territory.

 

11. CONFIDENTIALITY AND PUBLICATIONS

 

11.1. Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, during
the Term and for [*] ([*]) years thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential and proprietary
information and materials furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”). Collaborator shall have no
right to and shall not utilize any Confidential Information of Amgen for
activities outside the Territory (including, with respect to the research,
development or commercialization of any Competing Product outside the
Territory). For clarity, Confidential Information of a Party shall include,
without limitation, all information and materials disclosed by such Party or its
designee that (i) is marked as “Confidential,” “Proprietary” or with similar
designation at the time of disclosure or (ii) by its nature can reasonably be
expected to be considered Confidential Information by the recipient. Information
disclosed orally shall not be required to be identified as such to be considered
Confidential Information. Notwithstanding the foregoing, Confidential
Information shall not include any information to the extent that it can be
established by written documentation by the receiving Party that such
information:

 

  11.1.1. was already known to the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation was established), at the time of disclosure;

 

Page 42 of 65



--------------------------------------------------------------------------------

  11.1.2.  was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

 

  11.1.3.  became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

  11.1.4.  was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

 

  11.1.5.  was disclosed to the receiving Party, other than under an obligation
of confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.

 

11.2. Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party solely as follows: (i) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement: (a) in connection with the
performance of its obligations or as reasonably necessary or useful in the
exercise of its rights under this Agreement, including the right to grant
licenses or sublicenses as permitted hereunder, and (b) to the extent such
disclosure is reasonably necessary or useful in conducting development under
this Agreement; (ii) to the extent such disclosure is to a Governmental
Authority as reasonably necessary in filing or prosecuting patent, copyright and
trademark applications in accordance with this Agreement, prosecuting or
defending litigation related to this Agreement, complying with applicable
governmental regulations with respect to performance under this Agreement,
filing Regulatory Filings, obtaining Regulatory Approval or fulfilling
post-approval regulatory obligations for Dmab, or otherwise required by Law,
provided, however, that if a Party is required by Law or the rules of any
securities exchange or automated quotation system to make any such disclosure of
the other Party’s Confidential Information it shall, except where impracticable
for necessary disclosures (for example, in the event of medical emergency), give
reasonable advance notice to the other Party of such disclosure requirement and,
in the case of each of the foregoing, shall use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed; (iii) to advisors (including lawyers and accountants) on a need to
know basis, in each case under appropriate confidentiality provisions or
professional standards of confidentiality substantially equivalent to those of
this Agreement; or (iv) to the extent mutually agreed to by the Parties.

 

11.3.

Terms and Conditions Confidential. Neither Party shall disclose the terms and
conditions of this Agreement except as may be required by Law. Notwithstanding
the foregoing, with respect to complying with the disclosure requirements of any

 

Page 43 of 65



--------------------------------------------------------------------------------

 

Governmental Authority in connection with any required filing of this Agreement,
the Parties shall consult with one another concerning which terms of this
Agreement shall be requested to be redacted in any public disclosure of the
Agreement, and in any event each Party shall seek reasonable confidential
treatment for any public disclosure by any such Governmental Authority.
Notwithstanding the foregoing, the Parties shall agree upon and release a mutual
press release to announce the execution of this Agreement in the form attached
hereto as the Press Release Schedule for use in responding to inquiries about
the Agreement; thereafter, Collaborator and Amgen may each disclose to Third
Parties the information contained in such press release without the need for
further approval by the other. Each Party shall additionally have the right to
issue additional press releases with the prior written agreement of the other
Party or as required to comply with any Law or by the rules of any stock
exchange or automated quotation system (in the case of such required disclosure,
by providing five (5) business days’ notice to the other Party and reasonably
considering comments provided by such other Party within three (3) business days
after such notice).

 

11.4. Prior Agreement. This Agreement supersedes the Confidential Disclosure
Agreement between the Parties dated [*], as amended, including any written
requests thereunder, (the “Prior Agreement”) with respect to information
disclosed thereunder relating to Dmab and the research and development related
thereto. All confidential information exchanged between the Parties under the
Prior Agreement shall be deemed Confidential Information of the disclosing Party
and shall be subject to the terms of this Agreement.

 

11.5. Publications.

 

  11.5.1.  [*] Right. Collaborator shall have the [*] right to publish with
respect to Dmab in Collaborator Indications in publications based in the
Territory and to make scientific presentations on Dmab in Collaborator
Indications within the Territory. Amgen shall have the [*] right to publish in
publications based in the Territory and to make scientific presentations on Dmab
in the Territory, in each case only with respect to Dmab in Amgen Additional
Indications. Amgen shall have the [*] right to publish in publications based
outside the Territory and to make scientific presentations on Dmab outside the
Territory, in each case in all indications. Any proposed publication by
Collaborator outside the Territory and any proposed publication by Amgen outside
Amgen Additional Indications within the Territory (each such publication a “[*]
Publication”) shall be made only to the extent approved by each of the Parties
pursuant to Sections 11.5.2 (Other Publications) and 11.5.3 (Oversight and
Review).

 

  11.5.2.  Other Publications. The Parties shall regularly consult and confer
with respect to a global publication strategy for Dmab, with the understanding
that Collaborator shall be solely responsible for shaping and determining the
publication strategy with respect to the Territory, and Amgen solely responsible
for shaping and determining the publication strategy outside the Territory, but
[*]

 

  11.5.3.

 Oversight and Review. Except as required by Law or court order, any publication
or presentation concerning the activities to be conducted in the Territory
hereunder, including studies or clinical trials carried out by a Party

 

Page 44 of 65



--------------------------------------------------------------------------------

 

under this Agreement, shall be subject to the oversight, guidelines and approval
of the Development Committee. Unless otherwise mutually agreed upon by the
Parties, the Party desiring to publish or present any publication or
presentation concerning the activities to be conducted in the Territory
hereunder (the “Publishing Party”) (A) shall transmit to the other Party (the
“Reviewing Party”) for review and comment a copy of the proposed publication or
presentation, at least thirty (30) days prior to the submission of the proposed
publication or presentation to a Third Party; (B) shall postpone the publication
or presentation for up to an additional sixty (60) days upon request by the
Reviewing Party in order to allow the consideration of appropriate patent
applications or other protection to be filed on information contained in the
publication or presentation; (C) upon request of the Reviewing Party, shall
remove all Confidential Information of the Reviewing Party from the information
intended to be published or presented; and (D) shall consider all reasonable
comments made by the Reviewing Party to the proposed publication or
presentation. [*]

 

11.6. Attorney-Client Privilege. Neither Party is waiving, nor shall be deemed
to have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the receiving Party, regardless of whether the disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections. The Parties: (a) share a common legal and commercial interest in
such disclosure that is subject to such privileges and protections; (b) are or
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates; (c) intend that such privileges and
protections remain intact should either Party become subject to any actual or
threatened proceeding to which the disclosing Party’s Confidential Information
covered by such protections and privileges relates; and (d) intend that after
the Effective Date both the receiving Party and the disclosing Party shall have
the right to assert such protections and privileges.

 

12. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1. Mutual Representations, Warranties and Covenants. Each of the Parties
hereby represents, warrants and covenants to the other Party as follows:

 

  12.1.1.  It is duly organized and validly existing under the Laws of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement;

 

  12.1.2.

 This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, by which it is bound, nor to its
knowledge as of the Effective Date violate any Law. The person or

 

Page 45 of 65



--------------------------------------------------------------------------------

 

persons executing this Agreement on such Party’s behalf have been duly
authorized to do so by all requisite corporate action;

 

  12.1.3.  To its knowledge, as of the Effective Date no government
authorization, consent, approval, license, exemption of or filing or
registration with any court or Governmental Authority, under Law, is or shall be
necessary for, or in connection with, the transaction contemplated by this
Agreement or any other agreement or instrument executed concurrently herewith,
or (except for MHLW or other regulatory approvals, licenses, clearances and the
like necessary for the research, development, manufacture, sales or marketing of
pharmaceutical products and except for any required filing with the United
States Securities and Exchange Commission) for the performance by it of its
obligations under this Agreement;

 

  12.1.4.  Each Party represents and warrants that it has not been debarred or
the subject of debarment proceedings by any Governmental Authority. Neither
Party shall knowingly use in connection with the research, development,
manufacture or commercialization to take place pursuant to this Agreement any
employee, consultant or investigator that has been debarred or the subject of
debarment proceedings by any regulatory agency;

 

  12.1.5.  Each Party covenants to carry out its activities hereunder in
compliance with Law;

 

  12.1.6.  Each Party covenants to not misappropriate any trade secret(s) of a
Third Party in connection with the performance of its activities hereunder;

 

  12.1.7.  Each Party represents and warrants that it has not granted as of the
Effective Date, and during the Term shall not grant, any right to any Third
Party relating to any Licensed Amgen Patent, Licensed Amgen Trademark or
Licensed Amgen Know-How (with respect to Amgen) or any Licensed Collaborator
Patent, Licensed Collaborator Trademark or Licensed Collaborator Know-How (with
respect to Collaborator) that conflicts with the rights granted to the other
Party hereunder;

 

  12.1.8.  [*]

 

12.2.  Amgen Additional Representations and Warranties. In addition to
Section 12.1 (Mutual Representations, Warranties and Covenants), Amgen hereby
represents and warrants to Collaborator that Amgen has in place policies and
procedures designed to ensure that Amgen Development Data is generated in
compliance with Law.

 

12.3.

 Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 12
(Representations, Warranties and Covenants), COLLABORATOR AND AMGEN EXPRESSLY
DISCLAIM ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, WITH RESPECT TO THE COLLABORATION, THE LICENSED AMGEN PATENTS,
LICENSED AMGEN TRADEMARKS, LICENSED AMGEN KNOW-HOW, THE LICENSED COLLABORATOR
PATENTS, LICENSED COLLABORATOR TRADEMARKS, LICENSED COLLABORATOR KNOW-HOW, THIS
AGREEMENT, OR ANY OTHER SUBJECT MATTER RELATING TO THIS

 

Page 46 of 65



--------------------------------------------------------------------------------

 

AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

13. LIMITATIONS OF LIABILITY; INSURANCE

 

13.1. Limitations of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS ADVISED OR
OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES. The limitations set forth in
this Section 13.1 (Limitations of Liability) shall not apply with respect to
(i) either Party’s indemnification obligations under Article 14
(Indemnification), (ii) breach of Section 4.4 (Development in Combination or
Outside Territory), 11.1 (Confidentiality; Exceptions), 11.2 (Authorized
Disclosure), or (iii) gross negligence or intentional misconduct of a Party.

 

13.2. Insurance. During the Term and for six (6) years thereafter each Party
shall obtain and maintain comprehensive general liability insurance covering its
obligations and activities hereunder, including products liability insurance and
coverage for clinical trials, with reputable and financially secure insurance
carriers in a form and at levels as customary for a company of its size in the
pharmaceutical industry in the Territory (or reasonable self-insurance
sufficient to provide materially the same level and type of protection).

 

14. INDEMNIFICATION

 

14.1.

Indemnity. Subject to the remainder of this Article 14 (Indemnification),
Collaborator shall defend, indemnify, and hold harmless Amgen, its Affiliates,
and their respective directors, officers, employees and agents (collectively,
“Amgen Indemnitees”), at Collaborator’s cost and expense, from and against any
and all liabilities, losses, costs, damages, fees or expenses (including
reasonable legal expenses and attorneys’ fees incurred by any Amgen Indemnitees
until such time as Collaborator has acknowledged and assumed its indemnification
obligation hereunder with respect to a claim) paid to a Third Party
(collectively, “Losses”) arising out of any claim, action, lawsuit, or other
proceeding (collectively, “Claims”) brought against any Amgen Indemnitee by a
Third Party to the extent such Losses result from (i) the negligence or willful
misconduct of Collaborator, or its Affiliates or agents, (ii) a breach by
Collaborator of this Agreement, (iii) a violation of Law by Collaborator, or its
Affiliates or agents, or (iv) Collaborator’s, its Affiliate’s or its licensee’s
(other than Amgen, its Affiliates or its licensees) development or
commercialization of Dmab but excluding such Losses to the extent they arise
from (w), (x), (y) or (z) below. Subject to the remainder of this Article 14
(Indemnification), Amgen shall defend, indemnify, and hold harmless
Collaborator, its Affiliates, and their respective directors, officers,
employees and agents (collectively, “Collaborator Indemnitees”), at Amgen’s cost
and expense, from and against any and all Losses (including reasonable legal
expenses and attorneys’ fees incurred by any

 

Page 47 of 65



--------------------------------------------------------------------------------

 

Collaborator Indemnitees until such time as Amgen has acknowledged and assumed
its indemnification obligation hereunder with respect to a claim) arising out of
any Claim brought against any Collaborator Indemnitee by a Third Party to the
extent such Losses result from (w) the negligence or willful misconduct of
Amgen, or its Affiliates or agents, (x) a breach by Amgen of this Agreement,
(y) a violation of Law by Amgen, or its Affiliates or agents, or (z) Amgen’s,
its Affiliate’s or its licensee’s (other than Collaborator, its Affiliates or
its licensees) development or commercialization of Dmab, but excluding such
Losses to the extent they arise from (i), (ii), (iii) or (iv) above.

 

14.2.  Claim for Indemnification. Whenever any Claim or Loss shall arise for
which a Collaborator Indemnitee or an Amgen Indemnitee (the “Indemnified Party”)
may seek indemnification under this Article 14 (Indemnification), the
Indemnified Party shall promptly notify the other Party (the “Indemnifying
Party”) of the Claim or Loss and, when known, the facts constituting the basis
for the Claim; provided, however, that the failure by an Indemnified Party to
give such notice or to otherwise meet its obligations under this Section 14.2
(Claim for Indemnification) shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnifying Party is actually prejudiced as a result of such failure.
The Indemnifying Party shall have exclusive control of the defense and
settlement of all Claims for which it is responsible for indemnification and
shall promptly assume defense thereof at its own expense. The Indemnified Party
shall not settle or compromise any Claim by a Third Party for which it is
entitled to indemnification without the prior written consent of the
Indemnifying Party, unless the Indemnifying Party is in breach of its obligation
to defend hereunder. In no event shall the Indemnifying Party settle any Claim
without the prior written consent of the other Party if such settlement does not
include a complete release from liability on such Claim or if such settlement
would involve undertaking an obligation other than the payment of money, would
bind or impair the other Party, or includes any admission of wrongdoing or that
any intellectual property or proprietary right of the other Party is invalid or
unenforceable. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party at the Indemnifying Party’s expense and shall make available
to the Indemnifying Party reasonably requested information under the control of
the Indemnified Party, which information shall be subject to Article 11
(Confidentiality and Publications).

15. TERM AND TERMINATION

 

15.1.  Term. This Agreement shall come into effect as of the Effective Date and
shall remain in effect until the expiration or termination of the Term, at which
point it shall terminate, unless sooner terminated in accordance with this
Article 15 (Term and Termination). In the event either Party wishes to continue
to collaborate on commercialization of Dmab in the Territory after the Term,
such Party shall deliver a notice to the other Party at least eighteen
(18) months prior to the expiration of the Term and the Parties shall discuss in
good faith a potential extension to this Agreement.

 

Page 48 of 65



--------------------------------------------------------------------------------

15.2. Termination. The Parties shall have the right to terminate this Agreement
as follows:

 

  15.2.1.  Termination for Breach. If either Party believes that the other Party
or its Affiliate is in material breach of this Agreement, then such Party may
deliver notice of such material breach (specifying the nature of the breach in
reasonable detail) to the other Party. In such written notice, the noticing
Party shall identify the actions or conduct that such Party would consider to be
an acceptable cure of such material breach (if curable). If the breaching Party
(or its Affiliate) fails to cure such material breach within ninety (90) days
after the receipt of such notice, then the other Party shall be permitted to
terminate this Agreement by written notice given within ninety (90) days of the
end of such ninety (90) day cure period and effective upon delivery.

 

  15.2.2.  Termination for Challenge. Amgen shall have the right to terminate
this Agreement by written notice to Collaborator should Collaborator, its
Affiliate or its or their sublicensee bring or join any challenge to the
validity or enforceability of any Licensed Amgen Patent or Licensed Amgen
Trademark.

 

  15.2.3.  Termination for Change of Control. Collaborator shall give Amgen
written notice within five (5) days of the public announcement or disclosure of
any proposed Change of Control of Collaborator. In the event of the occurrence
of any Change of Control of Collaborator, Amgen shall have the right to
terminate this Agreement upon [*] written notice.

 

  15.2.4.  [*]. From and after the [*], in the event that [*].

 

  15.2.5.  Termination for [*]. Should Collaborator elect [*] in its notice
given pursuant to [*], this Agreement shall terminate twelve (12) months from
its provision of such notice (or such shorter period as Amgen may specify
following receipt of such notice).

 

  15.2.6.  [*]. In the event that Amgen and Collaborator are unable to agree to
[*] that Amgen has notified Collaborator is [*]:

 

  15.2.6.1.  Conditions. [*] shall be [*] ([*]) year period following the
Effective Date, and only until such time as [*] (i) [*]; and (ii)[*];

 

  15.2.6.2.  Good-Faith Discussion. Prior to [*] pursuant to this Section 15.2.6
([*]), Collaborator and Amgen shall negotiate in good faith for a period of no
less than thirty (30) days to determine [*]

 

  15.2.6.3.  Notice; Effectiveness. Termination pursuant to this Section 15.2.6
([*]) shall be made by three (3) months written notice, given no later than five
(5) years following the Effective Date and no later than thirty (30) days
following the thirty (30) day negotiation period entered into pursuant to
Section 15.2.6.2 (Good-Faith Discussion). Such notice shall be automatically
effective as of the end of such three (3) month notice period unless [*] or that
Collaborator shall [*] pursuant to [*], in which case such termination notice
shall be of no force and effect.

 

Page 49 of 65



--------------------------------------------------------------------------------

15.3.  Effect of Termination. Expiration or termination of this Agreement shall
have the following effects:

 

  15.3.1.  General. In the event of any termination or expiration of this
Agreement: (i) any liabilities previously accrued shall survive;
(ii) Collaborator shall return to Amgen or destroy (and certify such destruction
to Amgen) all Amgen Confidential Information; (iii) Collaborator shall, to the
extent permitted by Law and requested by Amgen, assign any contracts related to
Dmab in the Territory to Amgen or its designee (including by requesting and
using good-faith efforts to obtain any required consents); (iv) Collaborator
shall assign the Licensed Collaborator Trademarks to Amgen pursuant to
Section 3.7.2 (Grant to Amgen); (v) Collaborator and Amgen shall continue to
make payments pursuant to Section 8.3 (Royalty Payments) with respect to sales
made prior to the effective date of such expiration or termination (the
“Termination Date”) or, if later, prior to completion of the transition by
Collaborator pursuant to Section 15.5 (Transition Period); (vi) the Parties
shall transition responsibility for commercialization and development of Dmab to
Amgen in accordance with Section 15.5 (Transition Period); (vii) the Parties
shall cooperate to promptly transition sole responsibility for the prosecution,
maintenance and enforcement in the Territory of Licensed Amgen Patents, Licensed
Collaborator Patents and Joint Patents to Amgen; (viii) Amgen shall have the
right to reacquire some or all of the inventory of Dmab, as requested by Amgen,
in possession of Collaborator and its Affiliates and shall reimburse
Collaborator the price paid by it for such inventory; and (ix) the Parties shall
cooperate to promptly transfer ownership of all Regulatory Filings and
Regulatory Approvals, and responsibility for regulatory communication held by
Collaborator in the Territory to Amgen. In the event that the Parties are not
permitted to transfer Regulatory Filings or Regulatory Approvals under clause
(ix) above pursuant to Law, the Parties shall cooperate to establish a right of
access and reference to such filings and approvals for Amgen, and Collaborator
shall maintain such filings and approvals, and take any actions reasonably
requested by Amgen with respect thereto, and thereafter Collaborator shall
transfer ownership of all such Regulatory Filings and Regulatory Approvals to
Amgen or its designee as and when it becomes permissible to do so. Amgen shall
reimburse Collaborator its reasonable, out-of-pocket costs incurred as necessary
for such maintenance and to perform such requested actions. Any termination or
expiration of this Agreement shall be without prejudice to any other right or
remedy to which a Party may be entitled. Upon termination or expiration of this
Agreement, all regulatory filings, approvals and other proprietary information
relating to Dmab shall be considered Amgen Confidential Information.

 

  15.3.2.  Intellectual Property Licenses. The provisions of [*] shall survive
any expiration or termination of this Agreement, natural or otherwise[*]. The
foregoing is without prejudice to the provisions of Section 8.2.3 (Maintenance
Payments) and 8.2.4 (Payments Survive).

 

  15.3.3.  Development Cost Share. In the event of termination by [*] under
Sections [*], or by [*] under [*] obligation to [*] pursuant to [*] with respect
to [*] shall survive. In the event of termination by [*] under [*], [*] shall
continue to [*] pursuant to [*] only with respect to [*] attributable to [*].

 

Page 50 of 65



--------------------------------------------------------------------------------

  15.3.4. [*]. In the event of termination of this Agreement (not including any
[*] or [*]:

 

  15.3.4.1. the following [*] within thirty (30) days after[*], only to the
extent [*] the Termination Date. For the avoidance of doubt, no such [*] shall
be [*] with respect to any of the [*] which [*] the Termination Date. For the
purposes of determining whether such [*] the Termination Date, filing for
Regulatory Approval or First Commercial Sale by Collaborator shall be considered
filing or sale by Amgen’s licensee. For the avoidance of doubt, [*] pursuant to
this Section 15.3.4.1.

 

[*]

   [*] [*]    [*] [*]    [*]

 

  15.3.4.2. only in the event of termination by Collaborator pursuant to
Section 15.2.6 ([*]) then, within ninety (90) days of such termination, Amgen
shall [*] in such event, taking into account all relevant factors, including, if
and to the extent relevant, any or all of the following: (i)[*]. Such [*] shall
reflect [*] in Japan assuming [*]. Upon [*] (Notice; Effectiveness), the Parties
shall promptly meet to [*]. Should the Parties [*], then either party shall have
the right to[*] of this Agreement or effectuation of the provisions of Sections
15.3 (Effect of Termination) through 15.5 (Transition Period).

 

  15.3.5. [*]. In the event of a termination of this Agreement by Amgen pursuant
to Section [*], then Amgen shall [*] taking into account all relevant factors,
including, if and to the extent relevant, any or all of the following [*]. The
Parties agree that [*] in accordance with [*]. For the avoidance of doubt,
should the[*]. In addition, with respect to any [*]. The [*] are intended to
apply to [*] and in no event shall [*] and similar provisions of this Agreement
shall be applied to [*]. Upon Amgen’s notice of termination pursuant to Section
[*], the Parties shall [*]. Amgen shall disclose to Collaborator any [*] to the
extent necessary for [*]. It is [*]. The use of [*] of this Agreement or
effectuation of the provisions of Sections 15.3 (Effect of Termination) through
15.5 (Transition Period).

 

15.4.

Additional Surviving Provisions. In addition and without prejudice to the
provisions of Section 15.3 (Effect of Termination), in the event of any
expiration or termination of this Agreement the following provisions shall
survive: [*]; Section [*]; Section 8.2 (License Payments by Amgen); Section 8.6
(Reports) (with respect to sales made during the Transition Period);
Section 8.8.3 (Reports) (for the duration of Collaborator’s payment
obligations); Section 8.10 (Payment Method); Section 8.12 (Audits); Section 8.18
(Third Party Royalties); Section 9.1 (Settlement); Section 10.2.2 (Cooperation);
Section 10.3.2 (Outside Territory); Section 10.4 (Defense and Settlement of
Third Party Claims); Section 10.5.2 (Outside Territory); Section 10.6
(Allocation of Recoveries) (with respect to any action initiated prior to such
expiration or termination); Section 10.7 (Patent Term Extensions); Section 10.9
(Patent Marking) (with respect to sales

 

Page 51 of 65



--------------------------------------------------------------------------------

 

made during the Transition Period); Section 11.1 (Confidentiality; Exceptions);
Section 11.6 (Attorney-Client Privilege); Section 12.3 (Disclaimer of
Warranties); Article 13 (Limitations of Liability; Insurance); Article 14
(Indemnification); this Article 15 (Term and Termination); and Article 16
(Miscellaneous). For the avoidance of doubt, Collaborator’s [*].

 

15.5. Transition Period. During the twelve (12) months prior to [*], or for a
twelve (12) month period following provision of notice of termination by [*]
(the “Transition Period”), the Parties shall [*]. Collaborator shall take all
actions [*] to facilitate [*], and the Parties shall [*] as reasonably necessary
to [*] in the Territory. The Parties shall each be responsible for [*], provided
that, in the event of [*], Amgen shall [*], and in the event of expiration in
accordance with [*]. During any such [*], Amgen shall be responsible for [*],
except to the extent the relevant [*] but [*] of [*], and Collaborator shall be
responsible for [*] otherwise [*].

 

15.6. [*]. In the event that either Party [*] pursuant to Section [*] or Section
[*] ([*]), then such Party shall have the right to have [*] (and, consequently,
[*] pursuant to the relevant section) exclusively [*] in accordance with Section
[*] or Section [*], as relevant. Such [*] shall be [*]. The [*] both parties.
The [*] shall be [*]. The [*] shall be [*]. [*] shall be [*] shall only [*] in
accordance with Section [*] or Section [*], and shall [*] either party. Each
Party shall [*].

 

16. MISCELLANEOUS

 

16.1. Affiliates. Amgen shall have the right to exercise its rights and perform
its obligations hereunder through its Affiliates, provided Amgen shall be
responsible for such Affiliates’ performance hereunder.

 

16.2. Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned or otherwise transferred (whether by operation of Law, general
succession or otherwise) by Collaborator without the prior written consent of
Amgen. Amgen may assign this Agreement, and its rights and obligations hereunder
without prior written consent to any Affiliate or, with prior notice, in
connection with the transfer or sale of all or substantially all of the business
of Amgen to which this Agreement relates. Any assignment not in accordance with
this Agreement shall be void. Subject to the foregoing, the rights and
obligations of the Parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the Parties.

 

16.3. Choice of Law. This Agreement shall be governed by, and enforced and
construed in accordance with, the laws of the State of California without regard
to its conflicts of law provisions.

 

16.4.

Construction. The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The Parties
each acknowledge that they have had the advice of counsel with respect to this
Agreement, that this Agreement has been jointly drafted,

 

Page 52 of 65



--------------------------------------------------------------------------------

 

and that no rule of strict construction shall be applied in the interpretation
hereof. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any Laws herein shall be construed as
referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person shall be construed to include the
person’s permitted successors and assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(v) all references herein to Articles, Sections, Schedules or Exhibits, unless
otherwise specifically provided, shall be construed to refer to Articles,
Sections, Schedules or Exhibits of this Agreement. This Agreement has been
executed in English, and the English version of this Agreement shall control.

 

16.5. Counterparts. This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument. Signature pages of this Agreement may be exchanged
by facsimile or other electronic means without affecting the validity thereof.

 

16.6. Currency. With respect to Net Sales invoiced or expenses incurred in a
currency other than U.S. Dollars, such Net Sales invoiced or expenses incurred
shall be converted into the U.S. Dollar equivalent using a rate of exchange
which corresponds to the rate used by Collaborator or Amgen, for the respective
reporting period, related to recording such Net Sales or expenses in its books
and records that are maintained in accordance with GAAP. Any royalty amount
shall be calculated based upon the U.S. Dollar equivalent calculated in
accordance with the foregoing.

 

16.7. Entire Agreement. This Agreement, including the attached Appendices,
Schedules and Exhibits constitutes the entire agreement between the Parties as
to the subject matter of this Agreement, and supersedes and merges all prior
negotiations, representations, agreements and understandings regarding the same.

 

16.8. Force Majeure. Neither Party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including acts of God, fires, floods,
earthquakes, labor strikes, acts of war, terrorism or civil unrest (“Force
Majeure”); provided, however, that the affected Party promptly notifies the
other Party in writing (and continues to provide monthly status updates to the
other Party for the duration of the effect) and further provided that the
affected Party shall use its commercially reasonable efforts to avoid or remove
such causes of non-performance and to mitigate the effect of such occurrence,
and shall continue performance with reasonable dispatch whenever such causes are
removed.

 

16.9.

Further Assurances. Each Party agrees to do and perform all such further acts
and things and shall execute and deliver such other agreements, certificates,
instruments and documents necessary or that the other Party may reasonably
request in order to carry out

 

Page 53 of 65



--------------------------------------------------------------------------------

 

the intent and accomplish the purposes of this Agreement and to evidence,
perfect or otherwise confirm its rights hereunder.

 

16.10. Headings. Headings and captions are for convenience only and are not to
be used in the interpretation of this Agreement.

 

16.11. Jurisdiction and Venue. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of California (“State Court”)
and the courts of the United States of America located in the State of
California (“Federal Court”), for the purposes of any suit, action or other
proceeding arising out of or relating to this Agreement or out of any
transaction contemplated hereby. Each Party agrees that service of any process,
summons, notice or document by personal delivery, by registered mail, or by a
recognized international express delivery service to such Party’s respective
address set forth in Section 16.13 (Notices) (as such address may be changed by
notice delivered pursuant to such section) shall be effective service of process
for any action, suit or proceeding in the applicable Federal Court or State
Court with respect to any matters to which it has submitted to jurisdiction in
this Section 16.11 (Jurisdiction and Venue). Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the applicable Federal Court or State Court, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Any action brought arising out
of or relating to this Agreement or out of any transaction contemplated hereby
shall be conducted in English. Notwithstanding the foregoing, either Party shall
have the right to seek exigent, injunctive or temporary relief in any court of
competent jurisdiction.

 

16.12. No Set-Off. No Party shall have the right to deduct from amounts
otherwise payable hereunder any amounts payable to such Party (or its
Affiliates) from the other Party (or its Affiliates).

 

16.13. Notices. Any notice required or permitted to be given by this Agreement
shall be in writing, in English, and shall be delivered by hand or overnight
courier with tracking capabilities or mailed postage prepaid by registered or
certified mail addressed as set forth below unless changed by notice so given:

 

If to Amgen:    Amgen Inc.    One Amgen Center Drive    Thousand Oaks, CA
91320-1799    Attention: Corporate Secretary    Telephone: (805) 447-1000   
Facsimile: [*]

 

With a copy to:    Amgen Inc.    One Amgen Center Drive    Thousand Oaks, CA
91320-1799    Attention: Vice President, Licensing    Telephone: (805) 447-1000
   Facsimile: [*]

 

Page 54 of 65



--------------------------------------------------------------------------------

If to Collaborator:    Daiichi Sankyo Company, Limited    3-5-1
Nihonbashi-honcho, Chuo-ku,    Tokyo 103-8426, Japan    Attention: General
Manager, Licensing    Telephone: [*]    Telecopy: [*]

 

With a copy to:    Daiichi Sankyo Company, Limited    3-5-1 Nihonbashi-honcho,
Chuo-ku,    Tokyo 103-8426, Japan    Attention: General Manager, Legal Affairs
   Telephone: [*]    Telecopy: [*]

 

           Any such notice shall be deemed given on the date delivered. A Party
may add, delete (so long as at least one person is remaining), or change the
person or address to which notices should be sent at any time upon written
notice delivered to the other Party in accordance with this Section 16.13
(Notices).

 

16.14. Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Collaborator and Amgen as partners, agents or joint
venturers. Neither Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract, agreement or undertaking with any
Third Party.

 

16.15. Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall negotiate in good faith to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

 

16.16. Third Party Beneficiaries. Except as expressly provided with respect to
Indemnitees in Article 14 (Indemnification), there are no third party
beneficiaries intended hereunder and no Third Party shall have any right or
obligation hereunder.

 

16.17. Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any other occasion. No waiver, modification,
release or amendment of any right or obligation under or provision of this
Agreement shall be valid or effective unless in writing and signed by all
Parties hereto.

 

16.18.

Reimportation. Collaborator shall undertake all steps necessary to prevent any
Dmab provided to Collaborator hereunder for use or sale inside the Territory
from being distributed or sold outside the Territory, except where Amgen and
Collaborator agree that the exporting person or entity is in possession of all
regulatory authorizations and intellectual property licenses necessary for such
export, import and sale. Collaborator

 

Page 55 of 65



--------------------------------------------------------------------------------

 

shall notify Amgen if it becomes aware of the exportation of Dmab from the
Territory and discuss with Amgen the same.

*********

(Signature page follows)

 

Page 56 of 65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement as of
the Effective Date.

 

DAIICHI SANKYO COMPANY, LIMITED     AMGEN INC. By:   /s/ Takashi Shoda     By:  
/s/ Kevin W. Sharer Name:   Takashi Shoda     Name:   Kevin W. Sharer Title:  
Representative Director, President
and Chief Executive Officer   [SEAL]   Title:   Chairman of the Board,
Chief Executive Officer & President



--------------------------------------------------------------------------------

Schedule

[*]



--------------------------------------------------------------------------------

Schedule

Form of Press Release

 

LOGO [g36996img001.jpg]   LOGO [g36996img002.jpg]

News Release

AMGEN AND DAIICHI SANKYO ANNOUNCE

AGREEMENT FOR DENOSUMAB IN JAPAN

Amgen Grants Daiichi Sankyo Exclusive Rights to Develop and

Commercialize Denosumab in Japan

FOR IMMEDIATE RELEASE

THOUSAND OAKS, Calif. (July 11, 2007) and TOKYO (July 12, 2007) – Amgen
(NASDAQ:AMGN) and Daiichi Sankyo Company, Limited (TSE:4568) today announced a
collaboration and license agreement for the development and commercialization of
denosumab in Japan. Denosumab is a fully human monoclonal antibody that targets
RANK Ligand (an essential mediator of cells that break down bone) and is being
investigated for its potential to treat and prevent a broad range of bone loss
conditions including osteoporosis and bone metastases.

Under the terms of the agreement, Amgen has granted Daiichi Sankyo exclusive
rights to develop and commercialize denosumab in Japan in post-menopausal
osteoporosis and oncology with the potential for additional indications. As part
of the agreement, Amgen will receive exclusive worldwide rights to certain
Daiichi Sankyo intellectual property to the extent applicable to denosumab.



--------------------------------------------------------------------------------

The financial terms include an upfront payment to Amgen of $20 million. In
addition, Daiichi Sankyo will assume all development costs for denosumab in
Japan and will pay approximately $150 million of expected worldwide development
costs for denosumab through 2009. In consideration of its intellectual property,
Daiichi Sankyo is also eligible to receive milestone payments dependent on the
approval of denosumab in the European Union or Japan, in two indications. In
connection with its activities under the collaboration and license agreement,
Daiichi Sankyo will pay royalties on annual net sales of denosumab in Japan in
amounts commensurate with a major late stage product for the Japan market.

“Daiichi Sankyo is an ideal partner for denosumab,” said Kevin Sharer, Chairman
and CEO of Amgen. “Daiichi Sankyo is uniquely positioned to bring this potential
therapy to patients with a wide spectrum of bone-related diseases in Japan.”

“Daiichi Sankyo is thrilled to partner with a world leader in biotechnology to
gain access to this important antibody product,” said Takashi Shoda, President
and CEO of Daiichi Sankyo. “We believe that denosumab has the potential to be a
first-in-class, leading product in Japan for multiple indications within Daiichi
Sankyo’s therapeutic areas of focus. Denosumab’s potential applicability in
oncology makes it an important part of the foundation for our growing oncology
business.” Daiichi Sankyo has a full range of commercial capabilities, including
in the primary care and hospital settings, a track record of successful large,
first-in-class product launches and the financial strength to ensure appropriate
investment in the product.

About Denosumab

Denosumab is a fully human monoclonal antibody that targets RANK Ligand and is
being investigated for its potential to prevent and treat a broad range of bone
loss conditions including osteoporosis, bone metastases, treatment-induced bone
loss, multiple myeloma and bone erosions in rheumatoid arthritis. Denosumab is
the first late-stage investigational therapy that specifically inhibits RANK
Ligand, an essential mediator of the cells that break down bone.

About Amgen

Amgen discovers, develops and delivers innovative human therapeutics. A
biotechnology pioneer since 1980, Amgen was one of the first companies to
realize the new science’s promise by bringing safe and effective medicines from
lab, to manufacturing plant, to patient. Amgen therapeutics have changed the
practice of medicine, helping millions of people around the world in the fight
against cancer, kidney disease, rheumatoid arthritis, and other serious
illnesses. With a deep and broad pipeline of potential new medicines, Amgen
remains committed to advancing science to dramatically improve people’s lives.



--------------------------------------------------------------------------------

To learn more about our pioneering science and our vital medicines, visit
www.amgen.com.

About Daiichi Sankyo Company, Limited

DAIICHI SANKYO COMPANY, LIMITED was established in September 2005 as the joint
holding company for the DAIICHI SANKYO Group by means of a stock transfer.
Business integration has proceeded steadily since then, and the integration
process was completed in April 2007 with the merger of Sankyo Co. Ltd. and
Daiichi Pharmaceutical Co., Ltd. into DAIICHI SANKYO. DAIICHI SANKYO is a global
pharmaceutical innovator, continuously generating innovative drugs and services
and maximizing its corporate value. For further details, please refer to the
company Web site at www.daiichisankyo.com

Forward-Looking Statement: Amgen

This news release contains forward-looking statements that involve significant
risks and uncertainties, including those discussed below and others that can be
found in our Form 10-K for the year ended Dec. 31, 2006, and in our periodic
reports on Form 10-Q and Form 8-K. Amgen is providing this information as of the
date of this news release and does not undertake any obligation to update any
forward-looking statements contained in this document as a result of new
information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ
materially from those we project. The Company’s results may be affected by our
ability to successfully market both new and existing products domestically and
internationally, clinical and regulatory developments (domestic or foreign)
involving current and future products, sales growth of recently launched
products, competition from other products (domestic or foreign), difficulties or
delays in manufacturing our products. In addition, sales of our products are
affected by reimbursement policies imposed by third-party payors, including
governments, private insurance plans and managed care providers and may be
affected by regulatory, clinical and guideline developments and domestic and
international trends toward managed care and health care cost containment as
well as U.S. legislation affecting pharmaceutical pricing and reimbursement.
Government and others’ regulations and reimbursement policies may affect the
development, usage and pricing of our products. Furthermore, our research,
testing, pricing, marketing and other operations are subject to extensive
regulation by domestic and foreign government regulatory authorities. We or
others could identify safety, side effects or manufacturing problems with our
products after they are on the market. Our business may be impacted by
government investigations, litigation and products liability claims. Further,
while we routinely obtain patents for our products and technology, the
protection offered by our patents and patent applications may be challenged,
invalidated or circumvented by our competitors. We depend on third parties for a
significant portion of our manufacturing capacity for the supply of certain of
our current and future products and limits on supply may constrain sales of
certain of our current products and product candidate development. In addition,
we compete with other companies with respect to some of our marketed products as
well as for the discovery and development of new products. Discovery or
identification of new product candidates cannot be guaranteed and movement from
concept to product is uncertain; consequently, there can be no guarantee that
any particular product candidate will be successful and become a commercial
product. Further, some raw materials, medical devices and component parts for
our products are supplied by sole third-party suppliers.

CONTACT: Amgen, Thousand Oaks

Anne McNickle 805-447- 5890 (w) 323-868-5827 (mobile) (Media)

Arvind Sood, 805-447-1060 (Investors)

CONTACT: Daiichi Sankyo, Tokyo

Masaya Tamae, +81-3-6225-1126 (office)



--------------------------------------------------------------------------------

Schedule

[*]



--------------------------------------------------------------------------------

Schedule

Supply Agreement Term Sheet

 

Defined Terms    Capitalized terms used but not defined in this term sheet shall
have the meanings assigned to them in the Collaboration Agreement. Supply of
Drug Product   

Amgen will sell, and Collaborator will buy, Collaborator’s requirements of Dmab
(except for clinical supply, which is handled under the Collaboration
Agreement). Supply for post-marketing studies would be dealt with in the Supply
Agreement, not the Collaboration Agreement; provided that, supply for
post-marketing studies which are required for obtaining a Regulatory Approval by
MHLW and for which Collaborator is required by Law to provide Dmab [*] would be
dealt with in the Collaboration Agreement. Supply of Dmab would be provided in
[*] (“Drug Product”).

 

Collaborator would be free to order any presentation [*] of Drug Product from
those presentations initially used by Amgen outside the Territory or later
adopted by Amgen for use outside the Territory. Supply Agreement will
contemplate [*] in order to commercialize Dmab in the Territory. The Parties
shall meet to discuss the need for and determine how to address such [*] with
the minimum potential disruption to Amgen’s manufacturing operations and its
commercialization and development of Dmab outside the Territory, and
Collaborator would bear all incremental costs associated with the [*].

Pricing   

Pricing for Drug Product would consist of two components:

[*].

Forecasts    The Supply Agreement will set forth a forecast procedure for Dmab
to be provided thereunder. The forecast procedure will contemplate
Collaborator’s needs for reasonable flexibility in forecasting and Amgen’s needs
for sufficient information and certainty to reasonably enable it to timely
supply Collaborator. Orders    Orders will be placed at least 90 days in
advance. Amgen will fill conforming orders, and will provide Drug Product [*]
Incoterms 2000. Amgen will ensure all such Drug Product complies with the
relevant specifications. The Supply Agreement shall specify the remaining
shelf-life upon delivery of Drug Product. Shortage; Allocation    In the event
of any shortage of Drug Product, Amgen would allocate product such that [*].
Approvals and Licenses    Amgen will be responsible for obtaining and
maintaining all necessary approvals, licenses and documentation related to the
export of Drug Product. Collaborator shall be responsible for obtaining and
maintaining



--------------------------------------------------------------------------------

   all necessary approvals, licenses and documentation related to the import of
Drug Product in the Territory, except that Amgen shall be responsible for
obtaining and maintaining all necessary approvals and documentation related to
the master file and the accreditation of foreign manufacturers in the Territory.
Each Party shall provide copies thereof to the other as requested at least 60
days prior to the first scheduled delivery of Drug Product. Testing and
Non-compliance    Collaborator will have [*] days to test product for
conformance with the specifications. In the event of any disagreement as to
compliance with the specifications upon delivery, such matter will be determined
by an independent third party. In the event of any such non-compliance,
Collaborator’s sole remedy will be the replacement of the non-conforming Drug
Product by Amgen. [*]    [*] [*]    [*] Regulatory Responsibility    Amgen will
have sole regulatory responsibility for all manufacturing matters, in accordance
with Section 4.15.2 of the Collaboration Agreement, and will cooperate with
Collaborator with respect thereto in accordance with Section 4.15.3 thereof. [*]
   [*] [*]    If it is determined that the manufacture of Drug Product should be
[*] to Collaborator for the Collaborator Indications in the Territory (which
information will be confidential and [*]. Collaborator and Amgen shall each be
responsible for [*]. Collaborator shall still be required to pay Amgen [*]
Contract Manufacturer    Amgen will have the right to utilize one or more
third-party contract manufacturers in the manufacture of Dmab and Drug Product,
and Amgen shall provide written notice to Collaborator prior to the use of such
third-party to produce Drug Product to be provided to Collaborator. Use of such
third-party contract manufacturers shall not excuse Amgen’s performance under
the Supply Agreement and Amgen will be responsible for any breach of the Supply
Agreement (subject to the relevant force majeure provisions, provided that
failure of a contract manufacturer (other than for reasons which would,
independently, constitute a force majeure) shall not constitute a force
majeure). Confidentiality    Confidentiality provisions would be included
commensurate with those contained in the Collaboration Agreement. In addition,
any information obtained in any inspections would be Amgen’s confidential
information, and shared within Collaborator only on a strict need-to-know basis.
Quality Agreement    Promptly following the execution of the Supply Agreement,
the quality assurance departments of Amgen and Collaborator will develop and
agree upon a quality agreement governing the quality and specifications of Drug



--------------------------------------------------------------------------------

   Product to be supplied under the Supply Agreement including with respect to
product quality and product complaints with respect to Dmab. The quality
agreement will be documented in writing, and routinely updated. Representations
and Warranties    Each of the Parties will make standard representations and
warranties regarding corporate power to enter into the agreement, binding nature
of agreement and the like. Amgen will warrant that, upon delivery, the Drug
Product will comply with the specifications. Collaborator will warrant that the
Drug Product purchased will be used only for Collaborator Indications in the
Territory, and that it will only order Drug Product as it reasonably anticipates
it will need for such purpose. Collaborator will warrant that it will use
reasonable commercial efforts to provide accurate forecasts. Amgen will warrant
that it will ensure compliance with applicable U.S. export control laws,
Collaborator will warrant that it will ensure compliance with applicable
importation laws within the Territory (and U.S. export control laws, if
applicable) and each Party will warrant to the other that it will ensure product
integrity during any storage and transportation for which it is responsible. All
other warranties by the parties will be disclaimed (including those of
merchantability, fitness for a particular purpose, and non-infringement).
Insurance and Indemnity    Commensurate with Collaboration Agreement. Term and
Termination   

Commensurate with Collaboration Agreement. In addition, the Supply Agreement
will automatically terminate on termination of the Collaboration Agreement.
Amgen would retain the right to terminate upon [*] notice in the event [*]

 

Amgen would have no obligation to supply Drug Product to Collaborator if and for
so long as Collaborator is in breach of its obligations under the Supply
Agreement or Collaboration Agreement.

Miscellaneous    Commensurate with the Collaboration Agreement. The United
Nations Convention for the International Sale of Goods will be disclaimed.